Exhibit 10.6

CREDIT AGREEMENT

DATED AS OF JANUARY 16, 2013

CHP CLAREMONT CA OWNER, LLC

and

REGIONS BANK



--------------------------------------------------------------------------------

Table of Contents

 

                 Page     Article I                1      1.       DEFINITIONS
     1       1.1    Defined Terms      1       1.2    Accounting Terms      18
      1.3    UCC Terms      18       1.4    Construction of Terms      18      
1.5    Computation of Time Periods      18       1.6    Reference to Borrowers,
Borrower Parties and Bank Parties      19       1.7    Bank Swap Documents     
19       1.8    Bank as Agent for Other Bank Parties      19       1.9    Joint
and Several Liability of Borrowers      19      Article II               21     
2.      

THE LOANS

     21       2.1    Project Credit Facility General Terms      21       2.2   
General Terms With Respect to Claremont Project Loan      22       2.3   
General Terms With Respect to New Project Loans      23       2.4    The Notes
     24       2.5    Interest Rate      24       2.6    Payments of Principal
and Interest      24       2.7    Use of Proceeds of Loans      24       2.8   
Release of a Project      24      Article III               25      3.       

PAYMENTS, ADDITIONAL COSTS, ETC.

     25       3.1    Default Rate      25       3.2    Payments Under Bank Swap
Documents      25       3.3    Late Payments      25       3.4    Payment to
Bank      25       3.5    Prepayment      26       3.6    No Setoff or Deduction
     26       3.7    Payment on Non-Business Day; Payment Computations      26
      3.8    Additional Costs      26       3.9    Illegality and Impossibility
     27       3.10    360-Day Year      27       3.11    Indemnification      28
      3.12    No Requirement to Actually Obtain Funds      28       3.13   
Usury Limitation      28      Article IV               28      4.       

CONDITIONS PRECEDENT

     28       4.1    Documents Required for the Closing      28       4.2   
Documents Required for Closing of New Project Loans and Addition of New Projects
     31       4.3    Certain Events      35       4.4    Election to Make
Advances Prior to Satisfaction of Conditions Precedent      35   

 

i



--------------------------------------------------------------------------------

  Article V               35      5.         COLLATERAL SECURITY      35        
5.1         Grant of Lien      35         5.2         Maintenance of Lien     
35      Article VI               36      6.          REPRESENTATIONS AND
WARRANTIES      36         6.1         Existence      36         6.2        
Authority      36         6.3         Consents or Approvals      36        
6.4         Violations or Actions Pending      37         6.5         Existing
Indebtedness      37         6.6         Tax Returns      37         6.7        
Financial Statements      37         6.8         Title      37         6.9     
   Solvency      37         6.10       Priority of Liens      37         6.11   
   Accuracy of Documents      37         6.12       Environmental and Healthcare
Laws      38         6.13       Restrictions and Covenants Affecting the
Mortgaged Property      38         6.14       Condemnation      38         6.15
      Compliance with Laws      38         6.16       Assigned Documents      38
        6.17       Anti-Terrorism Laws      39         6.18       Continuing
Effectiveness      40      Article VII               40      7.          
BORROWER'S COVENANTS      40         7.1         Affirmative Covenants      40
        7.2         Negative Covenants      44         7.3         Insurance and
Condemnation Covenants      45         7.4         Assigned Document Covenants
     49         7.5         Escrow Deposits      50         7.6         Filing
Fees and Taxes      50         7.7         Further Assurances      50     
Article VIII               50      8.            DEFAULT      50         8.1  
      Events of Default      50         8.2         No Advances After Default   
  53         8.3         Acceleration      53         8.4         General
Remedies      53         8.5         Bank's Additional Rights and Remedies     
53         8.6         Right of Set-Off      55         8.7         No
Limitation on Rights and Remedies      55         8.8         Application of
Proceeds      55      Article IX               56      9.          MISCELLANEOUS
     56         9.1         Termination of Bank's Lien      56         9.2     
   Construction      56         9.3         Indemnity      56   

 

ii



--------------------------------------------------------------------------------

     9.4         Bank's Consent or Approval      57         9.5        
Enforcement and Waiver by Bank      57         9.6         Expenses of Bank     
57         9.7         Attorneys' Fees      57         9.8         Exclusiveness
     58         9.9         Notices      58         9.10       Waiver and
Release by Borrower      60         9.11       Limitation on Waiver of Notice,
Etc      60         9.12       Participation      60         9.13      
Governing Law      61         9.14       SUBMISSION TO JURISDICTION; WAIVERS   
  61         9.15       Binding Effect, Assignment      62         9.16      
Entire Agreement, Amendments      62         9.17       Severability      62   
     9.18       Headings      62         9.19       Counterparts      62        
9.20       Seal      62   

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is dated as of January 16, 2013, between CHP CLAREMONT CA
OWNER, LLC, a Delaware limited liability company ("Claremont Borrower"), and
REGIONS BANK, an Alabama banking corporation (the "Bank"). Capitalized terms
used herein shall have the meanings ascribed thereto in Section 1.1 of this
Agreement.

WHEREAS, Bank has been requested to extend to Borrowers the Project Credit
Facility in the maximum principal amount of $35,000,000.00 for the purposes
hereinafter described, and Bank has agreed to extend the Project Credit Facility
on the terms and conditions herein contained.

NOW, THEREFORE, in consideration of the promises herein contained, and each
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I

 

1.

DEFINITIONS.

1.1        Defined Terms. Capitalized terms used herein shall have the meanings
ascribed thereto in the recitals set forth above and as follows (such meanings
to be equally applicable to the singular and plural forms thereof):

"Adjusted LIBOR Rate" means, with respect to each Interest Period, a rate equal
to the sum of (i) the LIBOR Rate, plus (ii) two and six-tenths percent (2.6%).

"Advance" means each loan of money or credit made or extended to or for the
benefit of Borrower by Bank pursuant to this Agreement.

"Advancement Termination Date" means the date six months after the date of this
Agreement (viz., July 16, 2013).

"Affiliate" means, as to any Person, each other Person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
under common control with, such Person.

"Agreement" means this Credit Agreement, together with all modifications and
amendments hereafter made.

"ALTA" means the American Land Title Association.

"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 and the USA Patriot Act.

"Assigned Documents" means (i) the Assigned Leases and all guaranties or other
similar arrangements providing for the payment or performance of any obligation
under any Assigned Lease, (ii) any and all agreements entered into by or for the
benefit of

 

1



--------------------------------------------------------------------------------

Borrower with any developer, property manager, broker, or other Person with
respect to the development, management, leasing, operation, or use of any
Project, (iii) any and all Governmental Approvals with respect to any Project,
(iv) any and all operating, service, supply, and maintenance contracts with
respect to any Project, and (v) any and all rights of Borrower under any of the
foregoing, including, without limitation, any rights to receive any payments or
other monies under any of the foregoing.

"Assigned Leases" means all leases presently existing or hereafter made, whether
written or verbal, or any letting of, or agreement for the use or occupancy of,
any part of the Mortgaged Property, and each modification, extension, renewal
and guarantee thereof.

"Assignments of Management Agreements" means (i) the Claremont Assignment of
Management Agreement; and (ii) each New Assignment of Management Agreement
executed and delivered by a New Borrower in favor of Bank pursuant to (and as
defined in) Section 4.2(E) of this Agreement, together with all modifications
and amendments at any time made to any of the foregoing.

"Assignments of Rents and Leases" means (i) the Claremont Assignment of Rents
and Leases; and (ii) each New Assignment of Rents and Leases executed and
delivered by a New Borrower in favor of Bank pursuant to (and as defined in)
Section 4.2(D) of this Agreement, together with all modifications and amendments
at any time made to any of the foregoing.

"Attorneys' Fees" means attorneys' fees actually incurred at ordinary and
customary rates.

"Bank" means Regions Bank, an Alabama banking corporation.

"Bank Parties" means Bank and any Affiliate of Bank that is now or hereafter
becomes a party to this Agreement, any other Loan Document or any Bank Swap
Document.

"Bank Swap Documents" means any and all Swap Documents, if any, entered into
between Borrower and any Bank Party and relating to any Loan.

"Bank Swap Obligations" means the obligations (including obligations of
performance) and liabilities of any Borrower Party to any Bank Party of every
kind and description whatsoever, direct or indirect, absolute or contingent, due
or to become due, now existing or hereafter incurred, contracted or arising, or
acquired by Bank Party from any source, joint or several, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, and whether incurred as counterparty, maker, endorser,
surety, guarantor, general partner, drawer, tort-feasor, indemnitor, account
party with respect to a letter of credit or otherwise, and arising out of,
incurred pursuant to and/or in connection with any Bank Swap Document, and any
and all extensions and renewals of any of the same.

 

2



--------------------------------------------------------------------------------

"Bankruptcy Law" means Title 11, U.S. Code, or any similar Laws of any
Jurisdiction for the relief of debtors, and "Bankruptcy" means the commencement
of any case or other action for relief under Bankruptcy Law.

"Bank’s Lien" means the Lien granted to Bank by Borrowers pursuant to this
Agreement and the other Security Documents.

"Borrower Parties" means Borrowers, Carveout Guarantors and any other Person
that hereafter becomes a party to this Agreement, any other Loan Document or any
Bank Swap Document, and which Person is responsible in whole or in part for any
of the Obligations.

"Borrowers" means Claremont Borrower and each New Borrower.

"Borrower's Interest" means all the right, title and interest of Borrower of
whatever kind, nature and description, whether now existing or hereafter
arising.

"Borrower's Representatives" means the president, a senior vice president or
treasurer of a Borrower, and any other person otherwise designated in writing by
Borrower as Borrower's Representatives.

"Business Day" means any day of the year, other than Saturday or Sunday, on
which banks in Birmingham, Alabama are not required or authorized to close.

"Carveout Guarantors" means CNL Carveout Guarantor and MMAC Carveout Guarantor.

"Carveout Guaranties" means (i) the Claremont Carveout Guaranty; and (ii) each
Carveout Guaranty executed and delivered by Carveout Guarantors in favor of Bank
pursuant to Section 4.2 of this Agreement, together with all modifications and
amendments at any time made to any of the foregoing.

"Change in Control" means a change in the Equity Interests and/or the Voting
Power of Borrower so that, after the change, CNL Carveout Guarantor owns less
than 51% of the outstanding Equity Interests and Voting Power of Borrower.

"Claremont Assignment Documents" means the documentation executed and delivered
in connection with Claremont Borrower's purchase of the Claremont Project,
including, but not limited to, (i) that certain Grant Deed of even date
herewith, executed and delivered by Claremont Seller in favor of Claremont
Borrower; and (ii) that certain Assignment and Bill of Sale of even date
herewith between the Claremont Seller and Claremont Borrower.

"Claremont Assignment of Management Agreement" means that certain Assignment and
Subordination of Management Agreement of even date herewith, among Claremont
Borrower, StoneCreek Investment Corporation and Bank, together with all
modifications and amendments at any time made thereto.

 

3



--------------------------------------------------------------------------------

"Claremont Assignment of Rents and Leases" means that certain Assignment of
Rents and Leases of even date herewith, executed and delivered by Claremont
Borrower in favor of Bank, to be recorded in the real estate records of Los
Angeles County, California, together with all modifications and amendments at
any time made thereto.

"Claremont Borrower" means CHP Claremont CA Owner, LLC, a Delaware limited
liability company.

"Claremont Carveout Guaranty" means that certain Carveout Guaranty of even date
herewith, executed and delivered by Carveout Guarantors in favor of Bank,
together with all modifications and amendments at any time made to any of the
foregoing.

"Claremont Mortgage" means that certain Deed of Trust and Security Agreement of
even date herewith, executed and delivered by Claremont Borrower in favor of
Bank, to be recorded in the real estate records of Los Angeles County,
California, together with all modifications and amendments at any time made
thereto.

"Claremont Note" means that certain Promissory Note of even date herewith in the
principal amount of Twelve Million Nine Hundred Fifty-Eight Thousand One Hundred
Sixty-Two and No/100 Dollars ($12,958,162.00), executed and delivered by
Claremont Borrower in favor of Bank, and includes any amendment to or
modification of such note and any promissory note given in extension of or
renewal of, or in substitution for, such note.

"Claremont Project" means an approximately 48,984 rentable square foot medical
office building and related site improvements, to be owned by Claremont
Borrower, constituting part of the Mortgaged Property, and located in Claremont,
Los Angeles County, California.

"Claremont Project Loan" means a portion of the Project Credit Facility to be
loaned by Bank to Claremont Borrower in connection with the Claremont Project.

"Claremont Project Loan Amount" means up to Twelve Million Nine Hundred
Fifty-Eight Thousand One Hundred Sixty-Two and No/100 Dollars ($12,958,162.00).

"Claremont Seller" means Claremont Venture I, L.P., a California limited
partnership.

"Closing" means the time and place of actual execution and delivery of this
Agreement, the Claremont Note, and except as waived by Bank, the other
documents, instruments, and things required by Section 4.1 hereof.

"Closing Certificates" means (i) those certain Closing Certificates of even date
herewith, executed and delivered by Claremont Borrower and the Carveout
Guarantors in favor of Bank, and (ii) the Closing Certificates executed and
delivered by New Borrowers and Carveout Guarantors in favor of Bank pursuant to
Section 4.2 of this Agreement.

 

4



--------------------------------------------------------------------------------

"CNL Carveout Guarantor" means CNL Healthcare Properties, Inc., a Maryland
corporation.

"Collateral" means all of the assets of each Borrower of every kind, nature and
description, wherever located, whether now owned or hereafter acquired,
including, but not limited to, the following:

(A)        The Mortgaged Property;

(B)        The Assigned Leases and the other Assigned Documents;

(C)        The Rents;

(D)        All amounts that may be owing from time to time by Bank to Borrower
in any capacity, including, without limitation, any balance or share belonging
to Borrower, of any Deposit Accounts or other account with Bank;

(E)        All of Borrower's assets which are or may be subject to Article 9 of
the Uniform Commercial Code, together with all replacements therefor, additions
and accessions thereto, and proceeds (including, but without limitation,
insurance proceeds) and products thereof, including, without limitation, the
following:

(1)          Accounts;

(2)          Chattel Paper;

(3)          Commercial Tort Claims;

(4)          Deposit Accounts;

(5)          Documents;

(6)          Equipment;

(7)          General Intangibles;

(8)          Instruments;

(9)          Intellectual Property Rights;

(10)        Inventory;

(11)        Investment Property;

(12)        Letter-of-Credit Rights;

(13)        Payment Intangibles;

(14)        Supporting Obligations;

 

5



--------------------------------------------------------------------------------

(15)        Rights as seller of Goods and rights to returned or repossessed
Goods;

(16)        All existing and future leases and use agreements of personal
property entered into by Borrower as lessor with other Persons as lessees,
including without limitation the right to receive and collect all rentals and
other monies, including security deposits, at any time payable under such leases
and agreements;

(17)        Any existing and future leases and use agreements of personal
property entered into by Borrower as lessee with other Persons as lessors,
including without limitation the leasehold interest of Borrower in such
property, and all options to purchase such property or to extend any such lease
or agreement;

(18)        All Fixtures of Borrower (including, but not limited to, all
fixtures now or hereafter located on the Mortgaged Property);

(19)        All moneys of Borrower and all bank accounts, deposit accounts, lock
boxes and other accounts in which such moneys may at any time be on deposit or
held and all investments or securities in which such moneys may at any time be
invested and all certificates, instruments and documents from time to time
representing or evidencing any of the same;

(20)        All claims of Borrower in any pending litigation and/or claims for
any insurance proceeds;

(21)        All Records pertaining to any of the Collateral;

(F)        Any and all other assets of Borrower of any kind, nature, or
description and which are intended to serve as collateral for the Loans under
any one or more of the Security Documents; and

(G)        All interest, dividends, Proceeds, products, rents, royalties, issues
and profits of any of the property described above, including, without
limitation, all monies due and to become due with respect to such property,
together with all rights to receive the same, and all notes, certificates of
deposit, checks and other instruments and property from time to time delivered
to or otherwise possessed by Bank for or on behalf of Borrower in substitution
for or in addition to any of said property.

"Debt Service" means an assumed debt service (principal and interest) computed
and based on the principal indebtedness owing on an applicable Note (or Notes)
at the applicable time of computation, and an assumed 360 month amortization
schedule at an imputed interest rate equal to the Imputed Interest Rate.

"Debt Service Coverage Requirement" means the requirement that at all times
during the term of this Agreement, with respect to the Projects and the Project
Loans on a consolidated basis, the ratio of Net Operating Income to Debt Service
shall be not less than 1.25 to 1.0.

 

6



--------------------------------------------------------------------------------

"Default" means the occurrence of an event described in Section 8.1 hereof
regardless of whether there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default.

"Default Costs" means all Indemnified Losses incurred by Bank by reason of a
Default.

"Default Rate" means a variable per annum rate of interest equal to the lesser
of (1) four percent (4%) in excess of the Interest Rate otherwise payable
hereunder, or (2) the maximum rate allowed by applicable Laws.

"Disability Laws" means all Laws of any Jurisdiction relating to access and
facilities for disabled individuals, including without limitation the Americans
With Disabilities Act of 1990 ("ADA"), as amended (42 U.S.C. Sections 12101, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto.

"Environmental Laws" means all Laws of any Jurisdiction relating to the
governance or protection of the environment, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980
("CERCLA"), as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous
Materials Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), the
Resource Conservation and Recovery Act ("RCRA"), as amended (42 U.S.C. Sections
6901, et seq.), the Clean Water Act, as amended (42 U.S.C. Sections 7401, et
seq.), the Toxic Substances Control Act, as amended (15 U.S.C. Sections 2601, et
seq.), and the rules and regulations adopted and publications promulgated
pursuant thereto, and the rules and regulations of the Occupational Safety and
Health Administration (OSHA) pertaining to occupational Laws.

"Environmental Indemnification Release Date" means with respect to any Project,
the date of the first to occur of the following dates: (a) the date on which
Bank, or any of its successors or assigns, takes actual possession of the
applicable Mortgaged Property following the foreclosure of the applicable
Mortgage, (b) the date on which Bank takes actual possession of the applicable
Mortgaged Property following the acceptance by Bank (or its successors or
assigns) of a deed to such Mortgaged Property in lieu of foreclosure of the
applicable Mortgage, (c) the date on which all of the Obligations are paid and
satisfied in full and the applicable Mortgage is terminated as provided therein,
or (d) the date on which Borrower transfers its interest in the applicable
Mortgaged Property to another Person pursuant to a transfer permitted hereunder,
provided that concurrently with such transfer Bank receives from such Person an
agreement to indemnify Bank substantially identical to the terms provided in
this Agreement.

"Equity Interests" means any and all ownership or other equitable interests in
an applicable Person, including any interest represented by any capital stock,
membership interests, partnership interests, or similar interests, but
specifically excluding any interests of any Person solely as a creditor of
Borrower.

 

7



--------------------------------------------------------------------------------

"Equity Owner" means any Person owning an Equity Interest.

"Event of Default" means the occurrence of an event described in Section 8.1
hereof provided that there shall have occurred any passage of time or giving of
notice that would be necessary in order to constitute such event as an Event of
Default under Section 8.1.

"Existing Indebtedness" means Indebtedness of Borrowers as reflected on the
Financial Statements.

"Financial Reporting Agreement" means any financial reporting (or similar)
agreement from any Person, providing for, among other things, such Person's
agreement to deliver to Bank financial statements and similar reports, together
with all modifications and amendments hereafter made.

"Financial Statements" means the most recent balance sheet and income statement
of Borrowers delivered to Bank.

"Financing Statements" means the UCC-1 financing statements (including any
amendments and continuations) required under this Agreement.

"Fiscal Year" means a twelve-month period of time commencing on the first day of
January.

"Generally Accepted Accounting Principles" means generally accepted principles
of accounting in effect from time to time in the United States applied in a
manner consistent with those used in preparing such financial statements as have
theretofore been furnished to Bank by the applicable Person.

"Governing Body" means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).

"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, any
Governmental Authority.

"Governmental Authority" means any nation or government and any political
subdivision thereof, and any entity exercising executive, legislative, judicial,
regulatory, or administrative functions pertaining thereto, which has or asserts
jurisdiction over Bank, any Borrower Party, or any property of any of them.

"Hazardous Materials" and "Hazardous Substances" means "hazardous materials" and
"hazardous substances" as defined under any applicable Environmental Law.

 

8



--------------------------------------------------------------------------------

"Healthcare Laws" means all Laws of any Jurisdiction relating to the governance
or provision of healthcare services or the operation of healthcare facilities,
and any rules and regulations adopted and publications promulgated pursuant
thereto, including, without limitation, any Laws, rules and regulations relating
to obtaining or the maintenance of certificates of need, licenses, permits,
authorizations, certificates, and the unauthorized practice of medicine.

"Holdback Escrow Agreement" means that certain Holdback Escrow Agreement dated
as of January 16, 2013 among Claremont Seller, Claremont Borrower and First
American Title Insurance Company, as amended from time to time (including, but
not limited to, the amendment pursuant to paragraph 10 of that certain Sixth
Amendment to Sale Agreement dated as of December 28, 2012 between Claremont
Seller and MMIC Acquisition Corporation).

"Improvements" means the "Improvements" as defined in the Mortgages.

"Imputed Interest Rate" means, at an applicable time, an interest rate equal to
(A) the greater of (i) 7.3%, or (ii) the actual interest rate on the Loans at
the applicable time, or (B) in the event Borrower enters into a Bank Swap
Document for at least seventy-five percent (75%) of the aggregate amount of the
Loans (as of the time of the swap) and for a time period that terminates within
three months of the Maturity Date, the Swap Rate.

"Indebtedness" means, as to any Person, all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, direct or
contingent, joint or several, including, but without limitation or duplication:

(A)        All obligations of such Person for borrowed money;

(B)        All indebtedness guaranteed, directly or indirectly, in any manner,
or endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;

(C)        All indebtedness in effect guaranteed, directly or indirectly,
through agreements, contingent or otherwise:

(1)        To purchase such indebtedness; or

(2)        To purchase, sell or lease (as lessee or lessor) property, products,
materials or supplies or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such indebtedness or to assure the
owner of the indebtedness against loss; or

(3)        To supply funds to or in any other manner invest in the debtor;

(D)        All indebtedness secured by (or which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and

 

9



--------------------------------------------------------------------------------

(E)        All indebtedness incurred as the lessee of goods or services under
leases that, in accordance with Generally Accepted Accounting Principles, should
not be reflected on the lessee's balance sheet.

"Indemnified Losses" means all damages, dues, penalties, fines, costs (including
costs of collection and court fees), amounts paid in settlement, taxes, losses,
expenses, and fees (including Attorneys' Fees and expenses).

"Interest-Only Period" means a period from the date of this Agreement to
July 16, 2014 (viz., the date eighteen (18) months from the date of this
Agreement).

"Interest Period" means each period commencing on a Payment Due Date and ending
on the day preceding the next following Payment Due Date thereafter; provided
(i) the first Interest Period shall commence on the date of Closing and end on
the day preceding the first Payment Due Date, (ii) any Interest Period that ends
in a month for which there is no day which numerically corresponds to the last
day of the immediately preceding Interest Period shall end on the last day of
the month, and (iii) any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.

"Interest Rate" means the actual interest rate at which the outstanding
principal balance of any Note bears interest from time to time during the term
of such Note.

"Jurisdiction" means each and every nation or any political subdivision thereof.

"Land" means the "Land" as defined in the Mortgages.

"Laws" means each and all laws, treaties, ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any Governmental
Authority, or any court or similar entity established by any thereof, and any
requirement of Licenses and Permits, whether now in effect or hereafter enacted,
including, without limitation, Disability Laws, Environmental Laws and
Healthcare Laws.

"LIBOR Business Day" means a day on which the office of Bank at which payments
under this Agreement or the Notes are to be made is open for business and on
which dealings in U.S. dollar deposits are carried out in the London interbank
market.

"LIBOR Rate" means, for the applicable Interest Period, a per annum interest
rate determined pursuant to the following formula:

 

LIBOR Rate =

  

London Interbank Offered Rate

  

1 - Reserve Requirement

"Licenses and Permits" means all building permits, certificates of occupancy,
and other permits, licenses, approvals, and authorizations of any Governmental
Authority necessary for Borrower to lease, own, use, occupy, operate, or
maintain the Mortgaged Property or any part thereof.

 

10



--------------------------------------------------------------------------------

"Lien" means any mortgage, pledge, encumbrance, charge, security interest,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.

"Loan Documents" means this Agreement, the Notes, the Security Documents, the
Carveout Guaranties, the Financial Reporting Agreements, the Closing
Certificates, and any and all other documents or instruments of any kind
heretofore, contemporaneously herewith or hereafter executed or delivered in
connection with, or evidencing, securing, guaranteeing or relating to, the
Loans, whether heretofore, simultaneously herewith, or hereafter delivered,
together with any and all extensions, revisions, modifications or amendments at
any time made to any of the foregoing (but specifically excluding any Bank Swap
Documents).

"Loan Fee" means (i) a fee in the amount of 0.5% of the Claremont Loan Amount
(viz., $64,790.81), payable to Bank at the Closing; and (ii) a fee in the amount
of 0.5% of the amount of each Note executed and delivered in connection with a
New Project Loan, payable to Bank at the closing of the applicable New Project
Loan.

"Loans" means the Project Credit Facility and each Project Loan thereunder.

"London Interbank Offered Rate" means, with respect to any Interest Period, that
rate for deposits in U.S. dollars for a period comparable to the term of such
Interest Period which appears on Reuters Screen LIBOR01 Page (or such other page
that may replace that page on that service or on such other comparable financial
information reporting serviced used by Bank, in its discretion, at the time such
rate is determined) as of 11:00 a.m., London, England time on the day that is
two LIBOR Business Days preceding the first day of such Interest (or (i) if not
so reported, then as determined by Bank from another recognized source or from
one or more interbank quotations, in Bank's discretion, or (ii) if such a source
or interbank quotation is not available, upon such offers or other market
indicators as Bank in its discretion deems appropriate including, but not
limited to, the rate offered for U.S. dollar deposits on the London inter-bank
market, as long as such substitute sources and quotations are reasonably
consistent in amount with the historic rates in the London Interbank Offered
Rate). If the London Interbank Offered Rate is discontinued, Bank and Borrower
shall use commercially reasonable efforts to agree upon a substitute index rate
for determining the interest rate payable on the Loan, giving due regard to the
historical similarities of such substitute and the London Interbank Offered Rate
and the consequences to Borrower under any Swap Documents.

"Material Adverse Change" means the occurrence of an event giving rise to a
Material Adverse Effect.

"Material Adverse Effect" means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of

 

11



--------------------------------------------------------------------------------

any Borrower Party; (b) the material rights and remedies of Bank under any Loan
Document; (c) the ability of any Borrower Party to perform its Obligations under
any Loan Document to which it is or is to be a party; or (d) the priority of
Bank’s Lien, each as determined using commercially reasonable standards.

"Maturity Date" means the earlier of (i) January 16, 2018 (viz., the date five
years from the date of this Agreement), or (ii) the date of the occurrence of an
Event of Default.

"MMAC Carveout Guarantor" means MMAC Berkshire, L.L.C., a Delaware limited
liability company.

"Mortgage(s)" means, singularly or collectively, as the context requires,
(i) the Claremont Mortgage; and (ii) each mortgage and security agreement (or
similar document) executed and delivered by a New Borrower in favor of Bank
pursuant to Section 4.2(C) of this Agreement, together with all modifications
and amendments at any time made to any of the foregoing.

"Mortgaged Property" means the "Mortgaged Property" as defined in the Mortgages.

"Net Operating Income" means, as of an applicable date, as determined by Bank,
with respect to any particular Project, (i) gross revenues received by Borrower
(including tenant reimbursements for operating expenses and additional rent) for
a trailing twelve-month period arising from leases of such Project, less
(ii) ordinary and customary expenses incurred in the ordinary course of owning,
leasing and operating such Project during such twelve-month period, and less
(iii) expense allocations for taxes (based upon taxes actually assessed for the
current calendar year, or if such assessment for the current calendar year has
not been made, then, until such assessment has been made, ad valorem taxes shall
be estimated based on the last such assessment for such Project) and insurance
(based upon the last billed insurance premium for such Project, adjusted to an
annualized premium if necessary); provided however, expenses shall not include
non-cash items such as depreciation and any amounts payable by Borrower for
which Borrower is due to be, but has not yet been, reimbursed by any tenant
under a lease or otherwise, costs for leasehold improvements and other expenses
that are capitalized in accordance with Generally Accepted Accounting
Principles.

"New Borrower" shall have the meaning ascribed to such term in Section 2.3 of
this Agreement.

"New Project" shall have the meaning ascribed to such term in Section 2.3 of
this Agreement.

"New Project Loan" shall have the meaning ascribed to such term in Section 2.3
of this Agreement.

"Note(s)" means, singularly or collectively, as the context requires, the
Claremont Note and each other note executed and delivered by a New Borrower in
favor of Bank pursuant to Section 4.2 of this Agreement.

 

12



--------------------------------------------------------------------------------

"Obligations" means the obligations (including obligations of performance) and
liabilities of any Borrower Party to Bank of every kind and description
whatsoever, direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter incurred, contracted or arising, or acquired by Bank
from any source, joint or several, liquidated or unliquidated, regardless of how
they arise or by what agreement or instrument they may be evidenced, and whether
incurred as maker, endorser, surety, guarantor, general partner, drawer,
tort-feasor, indemnitor, account party with respect to a letter of credit or
otherwise, and incurred pursuant to and/or in connection with this Agreement and
any of the other Loan Documents, and any and all extensions and renewals of any
of the same, including but not limited to the obligation:

(A)        To pay the principal of and interest on the Notes in accordance with
the respective terms thereof and/or hereof, including any and all extensions,
modifications, and renewals thereof and substitutions therefor;

(B)        To repay to Bank all amounts advanced by Bank hereunder, under any of
the Loan Documents or otherwise on behalf of Borrower, including, but without
limitation, future advances and advances for principal or interest payments to
prior secured parties, mortgagees, or lienors, or for taxes, levies, insurance,
rent, or repairs to or maintenance or storage of, any of the Collateral;

(C)        To pay, repay or reimburse to Bank Party the Bank Swap Obligations;
and

(D)        To reimburse Bank, on demand, for all of Bank's expenses and costs,
including Attorneys' Fees and expenses, in connection with the preparation,
administration, amendment, modification, or enforcement of this Agreement and
the other Loan Documents, including, without limitation, any proceeding brought
or threatened to enforce payment of any of the obligations referred to in the
foregoing paragraphs (A), (B) and (C).

"Ordinary Course of Business" means an action taken by a Person only if:

(A)        Such action is consistent with the past practices of such Person and
is taken in the ordinary course of the normal day-to-day operations of such
Person;

(B)        Such action is not required to be authorized by the Governing Body of
such Person; and

(C)        Such action is similar in nature and magnitude to actions customarily
taken, without any authorization by any Governing Body, in the ordinary course
of the normal day-to-day operations of other Persons that are in the same line
of business as such Person.

"Organizational Documents" means (i) the articles of incorporation and the
bylaws of a corporation, (ii) the partnership agreement and any statement of
partnership of a general partnership, (iii) the limited partnership agreement
and the certificate of limited partnership of a limited partnership, (iv) the
certificate of formation and the

 

13



--------------------------------------------------------------------------------

limited liability company agreement of a limited liability company, (v) any
charter or similar document adopted or filed in connection with the creation,
formation, or organization of a Person, and (vi) any amendment to any of the
foregoing.

"Participant" means any bank, financial institution, Affiliate of Bank, or other
entity which enters into a participation agreement with Bank and/or to whom Bank
assigns all or a portion of its rights and obligations under this Agreement.

"Payment Due Date" means the fifteenth (15th) day of each calendar month during
the term of this Agreement.

"Permitted Leases and Other Transfers of Collateral" means the Qualified Leases
and other transfers of Collateral approved by Bank in its discretion.

"Permitted Liens" means:

(A)        Bank’s Lien;

(B)        Liens as set forth in the Title Insurance Policies;

(C)        The following Liens, if the granting of such Lien or the attachment
of such Lien to the Collateral (i) does not otherwise constitute a Default under
the terms of this Agreement, and (ii) does not give rise to a Material Adverse
Change:

(1)        If the validity or amount thereof is being contested in good faith by
appropriate and lawful proceedings, so long as levy and execution thereon have
been stayed and continue to be stayed, (a) Liens for taxes, assessments or
charges due and payable and subject to interest or penalty, (b) Liens upon, and
defects of title to, real or personal property, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; (c) Liens of mechanics, materialmen, warehousemen,
carriers, or other like Liens; and (d) adverse judgments on appeal;

(2)        Liens for ad valorem taxes not delinquent;

(3)        Pledges or deposits made in the Ordinary Course of Business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old age pensions or other
social security programs;

(4)        Good faith pledges or deposits made in the Ordinary Course of
Business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of ten percent (10%) of
the aggregate amount due thereunder, or to secure statutory obligations, or
surety, appeal, indemnity, performance or other similar bonds required in the
Ordinary Course of Business; and

 

14



--------------------------------------------------------------------------------

(5)        Purchase money security interests granted in the Ordinary Course of
Business to secure not more than one hundred percent (100%) of the purchase
price of assets; and

(D)        Easements arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property which do
not materially detract from the value of such real property or interfere with
the ordinary conduct of the business conducted and proposed to be conducted at
such real property.

"Person" means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture, court or Governmental Authority.

"Petroleum Products" means "petroleum products" as defined under any applicable
Environmental Law.

"Place for Payment" means a place for payment as from time to time designated by
Bank, which place for payment currently is at the address of Bank as hereinafter
provided for with respect to notices.

"Project Credit Facility" means the credit facility which Bank has agreed to
advance to Borrowers in accordance with the terms of Article II of this
Agreement.

"Project Credit Facility Maximum Amount" means Thirty-Five Million and 00/100
Dollars ($35,000,000.00).

"Project Loan(s)" means, singularly or collectively, as the context requires,
the Claremont Project Loan and each New Project Loan.

"Project(s)" means, singularly or collectively, as the context requires, the
Claremont Project and each New Project.

"Qualified Lease" means

(A)        with respect to the Claremont Project, any lease thereof in effect as
of the date of this Agreement;

(B)        with respect to any New Project, any lease thereof in effect as of
the date of the date of the Note executed and delivered with respect to such New
Project;

(C)        any other tenant lease of space in a Project with a third party who
is not an Affiliate of Borrower and which lease (i) has been fully executed by
landlord; (ii) provides a rental rate of not less than 90% of the "market rate"
for leases of similar space in comparable projects in the market; (iii) does not
have a free or reduced rent period in excess of free or reduced rent periods for
comparable projects in the market; (iv) has a lease term of not more than five
(5) years (unless otherwise approved by Bank); (vi) if any tenant is other than
an individual physician, is guaranteed by one or more

 

15



--------------------------------------------------------------------------------

financially responsible lease guarantors (provided that such lease guaranties
shall not be required so long as Borrower uses good faith and commercially
reasonable efforts to secure such lease guaranties); and (vii) requires the
applicable tenant and any lease guarantors to deliver financial statements and
tax returns not less frequently than annually; and

(D)        Any other tenant lease of space in a Project approved by Bank in its
discretion (such approval not to be unreasonably withheld or delayed).

"Quarter" means a period of time of three (3) consecutive calendar months.

"Quarter-End" means the last day of each of the months of March, June,
September, and December.

"Records" means correspondence, memoranda, tapes, discs, microfilm, microfiche,
papers, books and other documents, or transcribed information of any type,
whether expressed in ordinary or machine language, and all filing cabinets and
other containers in which any of the foregoing is stored or maintained.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

"Regulation "T", Regulation "U", or Regulation "X"" means Regulation T,
Regulation U, or Regulation X of the Board of Governors of the Federal Reserve
System as now or from time to time hereafter in effect and shall include any
successor or other regulation or official interpretation of said Board of
Governors relating to the extension of credit by banks for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System.

"Rents" means all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases, together with all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any of the Assigned Leases under Bankruptcy Law,
including without limitation, all rights to recover damages arising out of such
breach or rejection, all rights to charges payable by a tenant or trustee in
respect of the leased premises following the entry of an order for relief under
Bankruptcy Law in respect of a tenant and all rentals and charges outstanding
under the Assigned Leases as of the date of entry of such order for relief.

"Required Endorsements" means, to the extent available in the applicable
Jurisdiction, a comprehensive endorsement, an ALTA Form 3.0 zoning endorsement,
a survey endorsement specifically insuring Bank that each survey required herein
is accurate and accurately depicts the same real estate covered by the
applicable Title Insurance Policy, an access endorsement, a usury endorsement,
endorsements for future advances under the applicable Mortgage, endorsements for
mechanics' and materialmen's liens, and any other endorsements of the Title
Insurance Policies required by Bank.

 

16



--------------------------------------------------------------------------------

"Reserve Requirement" means the weighted average during an Interest Period of
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements during such Interest Period)
which is imposed under Regulation D from time to time with respect to
Eurocurrency funding applicable to the class of banks of which Bank is a member.

"Security Documents" means all documents or instruments of any kind executed or
delivered in connection with the Loans, whether delivered prior to, at, or after
the Closing, wherein Bank is granted a Lien in Borrower's assets, and all
documents and instruments executed and delivered in connection with any of the
foregoing, together with any and all extensions, revisions, modifications or
amendments at any time made to any of such documents or instruments, including
but not limited to this Agreement, the Mortgages, the Assignments of Rents and
Leases, the Assignments of Management Agreements, and the Financing Statements.

"Solid Wastes" means "solid wastes" as defined under any applicable
Environmental Law.

"Solvent" and "Solvency" mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property and assets of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay such debts
and liabilities as they mature, and (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

"Swap Documents" means (a) any agreement (including terms and conditions
incorporated by reference therein) which is a rate swap agreement, basis swap,
forward rate agreement, commodity swap, interest rate option, forward foreign
exchange agreement, spot foreign exchange agreement, rate cap agreement, rate
floor agreement, rate collar agreement, currency swap agreement, cross-currency
rate swap agreement, currency option, any other similar agreement (including any
option to enter into any of the foregoing); (b) any combination of the
foregoing; or (c) any master agreement for any of the foregoing, as any of the
foregoing may be amended or supplemented from time to time.

"Swap Rate" means the interest rate on the Bank Swap Documents, if applicable.

"Term Period" means the period of time from the expiration of the Interest-Only
Period through the Maturity Date.

 

17



--------------------------------------------------------------------------------

"Third Party" means a Person not a party to this Agreement.

"Title Insurance Company" means First American Title Insurance Company or any
other title insurance company acceptable to Bank in its discretion and
authorized under applicable Law to issue a Title Insurance Policy.

"Title Insurance Policy" means a standard ALTA form title insurance policy with
respect to the applicable Mortgaged Property and acceptable to Bank in its
discretion, containing the Required Endorsements, dated as of the time of
recording the applicable Mortgage and endorsed or "dated-down" to a date no more
than three (3) days prior to each Advance, and issued by a Title Insurance
Company to Bank upon the applicable Mortgaged Property, subject only to those
exceptions and matters of title acceptable to Bank, in Bank's discretion,
including the Permitted Liens.

"Unsecured Indebtedness" means Indebtedness not secured by any Lien.

"Voting Power" means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.

"Without Notice" means without demand of performance or other demand,
advertisement, or notice of any kind to or upon the applicable Person, except as
may be expressly required by applicable Law.

1.2        Accounting Terms.    Accounting terms used and not otherwise defined
in this Agreement have the meanings determined by, and all calculations with
respect to accounting or financial matters unless otherwise provided herein
shall be computed in accordance with, Generally Accepted Accounting Principles.

1.3        UCC Terms.    As used herein, "Accounts", "Chattel Paper",
"Commercial Tort Claims", "Deposit Accounts", "Documents", "Equipment",
"Fixtures", "General Intangibles", "Goods", "Instruments", "Inventory",
"Investment Property", "Letter-of-Credit Rights", "Payment Intangible",
"Proceeds", "Supporting Obligations", and other terms not specifically defined
herein shall have the same respective meanings as are given to those terms in
the Uniform Commercial Code as presently adopted and in effect in the State of
Delaware (except in cases and with respect to Collateral when the perfection,
the effect of perfection or nonperfection, and the priority of a Lien in the
Collateral is governed by another Jurisdiction, in which case such capitalized
words and phrases shall have the meanings attributed to those terms under such
other Jurisdiction).

1.4        Construction of Terms.    Whenever used in this Agreement, the
singular number shall include the plural and the plural the singular, pronouns
of one gender shall include all genders, and use of the terms "herein",
"hereof", and "hereunder" shall be deemed to be references to this Agreement in
its entirety unless otherwise specifically provided.

1.5        Computation of Time Periods.    For purposes of computation of
periods of time hereunder, the word "from" means "from and including", the words
"to" and "until" each mean "to but excluding", and the word "through" means
"through and including".

 

18



--------------------------------------------------------------------------------

1.6        Reference to Borrowers, Borrower Parties and Bank Parties.

(A)        Any reference in this Agreement to (i) "Borrower" shall mean each and
any Borrower, singularly; (ii) "Borrowers" shall mean all of the Borrowers,
collectively (it being understood that except and only to the extent as may be
clearly provided for herein to the contrary, all the Obligations of each
Borrower and all Borrowers under the Loan Documents shall be the joint and
several obligations of all Borrowers); (iii) "Borrower Party" shall mean each
and any Borrower Party, singularly; (iv) "Borrower Parties" shall mean all of
the Borrower Parties, collectively; (v) "Bank Party" shall mean each and any
Bank Party, singularly; and (vi) "Bank Parties" shall mean all of the Bank
Parties, collectively.

(B)        It is understood and agreed that with respect to the representations,
warranties and covenants contained in this Agreement and the other Loan
Documents, (i) such representations, warranties and covenants are made by each
Borrower with respect to itself and not with respect to any other Borrower
Party, and (ii) any representations, warranties or covenants as to any
particular Collateral are made by the Borrower who is the owner of the
applicable Collateral.

1.7        Bank Swap Documents.    Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, (i) no covenant or
agreement of Borrower Party shall prohibit Borrower Party from entering into any
Bank Swap Document; (ii) any default or event of default under any Bank Swap
Document shall constitute an Event of Default under this Agreement; and
(iii) the right of Bank to accelerate any of the Obligations shall not be
construed to require the termination or unwinding of any transactions the
subject of any Bank Swap Documents.

1.8        Bank as Agent for Other Bank Parties.    To the extent that any Lien
is granted to Bank in this Agreement or under any Loan Document as security for
any Obligation of any Borrower Party to any Bank Party other than Bank, the Lien
so granted shall be deemed to be a Lien granted to Bank as agent for such other
Bank Party, without the necessity of any act or consent of any Person.

1.9        Joint and Several Liability of Borrowers.

(A)        Each Borrower is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by Bank under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of each Borrower to accept joint and
several liability for the obligations of each other Borrower.

(B)        Each Borrower jointly and severally irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers with respect to the payment and performance
of all of the Obligations of Borrowers, it being the intention of the parties
hereto that all the Obligations of Borrowers shall be the joint and several
obligations of each and all of the Borrowers without preferences or distinction
among them.

 

19



--------------------------------------------------------------------------------

(C)        If and to the extent that any Borrower shall fail to make any payment
with respect to any of the Obligations of Borrowers as and when due or to
perform any of the Obligations of Borrowers in accordance with the terms
thereof, then in each such event, the other Borrowers will make such payment
with respect to, or perform, such Obligations.

(D)        The obligations of each Borrower under any Loan Document constitute
full recourse obligations of such Borrower, enforceable against it to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.

(E)        Except as otherwise expressly provided in any Loan Document, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any borrowing made under this Agreement, notice of occurrence of any
Default or Event of Default, or of any demand for any payment under this
Agreement or any other Loan Document, notice of any action at any time taken or
omitted by Bank under or in respect of any of the Obligations, any requirement
of diligence and, generally, all demands, notice and other formalities of every
kind in connection with this Agreement or any other Loan Document. Each Borrower
hereby assents to, and waives notice of, any extension or postponement of the
time for the payment of any of the Obligations, the acceptance of any partial
payment thereon, any waiver, consent or other action or acquiescence by Bank at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement
or any other Loan Document, any and all other indulgences whatsoever by Bank in
respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or in part, at any time or times, of any security for any of the
Obligations or the addition, substitution or release, in whole or in part, of
any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or failure to act on the part of
Bank, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with the applicable
laws or regulations thereunder which might, but for the provisions of this
Section, afford grounds for terminating, discharging or relieving such Borrower,
in whole or in part, from any of its obligations under this Agreement or any
other Loan Document, it being the intention of each Borrower that, so long as
any of the Obligations remain unsatisfied, the obligations of such Borrower
under this Agreement or any other Loan Document shall not be discharged except
by performance and then only to the extent of such performance. The obligations
of each Borrower under this Agreement and the other Loan Documents shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Borrower Party or Bank. The joint and several liability of Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower Party or Bank.

(F)        The provisions of this Section are made for the benefit of Bank and
its successors and assigns, and may be enforced from time to time against any of
the

 

20



--------------------------------------------------------------------------------

Borrowers as often as occasion therefor may arise and without requirement on the
part of Bank first to marshal any of its claims or to exercise any of its rights
against any Borrower Party or to exhaust any remedies available against any
other Borrower Party or to resort to any other source or means of obtaining
payment of any of the Obligations or to elect any other remedy. The provisions
of this Section shall remain in effect until all the Obligations shall have been
paid in full or otherwise fully satisfied. If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Bank upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
will forthwith be reinstated in effect, as though such payment had not been
made.

(G)        Notwithstanding any provision of any Loan Document, the liability of
each Borrower under the Loan Documents as of any date shall be limited to an
amount equal to the greatest amount that would not render such Borrower's
obligations under the Loan Documents subject to avoidance, discharge or
reduction as of such date as a fraudulent transfer or conveyance under
applicable Bankruptcy Laws or other Laws, in each instance after giving effect
to all other liabilities of such Borrower, contingent or otherwise, that are
relevant under applicable Bankruptcy Laws or other Laws (specifically excluding,
however, any liabilities of such Borrower to the extent that such liabilities
would be discharged by payments made by such Borrower hereunder, and after
giving effect to any rights of subrogation, contribution, reimbursement,
indemnity or similar rights of such Borrower pursuant to applicable Laws or
otherwise, including any agreement of such Borrower with any other Person
providing for an equitable allocation of such liability). Each Borrower
acknowledges and agrees that the Obligations may from time to time exceed the
limitation of liability set forth in the preceding sentence without discharging,
limiting or otherwise affecting the obligations of any Borrower under the Loan
Documents or the rights and remedies of Bank.

ARTICLE II

 

2.

THE LOANS.

2.1        Project Credit Facility General Terms.

(A)        The Project Credit Facility shall be comprised of Project Loans in an
aggregate principal amount not to exceed the Project Credit Facility Maximum
Amount. Project Loans shall be extended by Bank to Borrowers during the period
from the date of this Agreement to the Advancement Termination Date.
Notwithstanding anything contained herein to the contrary, no Borrower shall be
entitled to receive, nor shall Bank be required to close, any New Project Loan
(nor to make any Advance of any Project Loan), after the Advancement Termination
Date, nor upon the occurrence and during the continuance of a Default.

(B)        If at any time the aggregate outstanding principal balance of the
Project Loans exceeds the Project Credit Facility Maximum Amount, Borrowers
shall immediately and Without Notice pay or cause to be paid to Bank an amount
to the extent necessary to reduce the aggregate outstanding principal balance of
the Project Loans to an amount not greater than the Project Credit Facility
Maximum Amount.

 

21



--------------------------------------------------------------------------------

 

2.2

General Terms With Respect to Claremont Project Loan.

(A)        Subject to the terms hereof, Bank will lend Claremont Borrower, with
respect to the Claremont Project and the Claremont Project Loan, an amount not
to exceed the Claremont Project Loan Amount.

(B)        The Claremont Project Loan shall be disbursed with an initial Advance
in the amount of up to $12,512,500.00 at Closing, to pay a portion of the
purchase price of the Claremont Project and to paying closing costs in
connection with the Claremont Loan.

(C)        The balance of the Claremont Project Loan Amount (viz., $445,662.00)
shall be funded on or before October 31, 2013 and upon at least five
(5) Business Day's prior written notice from Claremont Borrower to Bank (which
notice shall include the requested amount of such Advance and the requested date
of disbursement of such Advance), as follows:

(1)        Any Advance of such balance shall be subject to the condition
precedent that Borrower shall have delivered to Bank an updated appraisal made
at Claremont Borrower's expense by an M.A.I. appraiser engaged and approved by
Bank and in form and substance satisfactory to Bank reflecting that the loan to
value ratio (after taking into account the Advances contemplated under this
paragraph (C)), does not exceed 65%.

(2)        Up to $357,500.00, which shall be funded as and when Claremont
Borrower is obligated to pay the additional Purchase Price under and as defined
in the Holdback Escrow Agreement (and Borrower shall provide documentation as
reasonably required by Bank evidencing that all conditions to such payment have
been satisfied); and

(3)        Up to $88,162.00 upon completion of the tenant improvements to suite
200 of the Claremont Project (with an Advance of up to $84,500.00) and suite 240
of the Claremont Project (with an Advance of up to $3,662.00), with the notice
regarding such additional Advances to be accompanied by a copy of the
certificate of occupancy and rent commencement letter with respect to the
applicable suite.

(4)        Claremont Borrower appoints each of the Borrower's Representatives of
Claremont Borrower as its agent to make all such disbursement requests.

(D)        Bank will credit or pay the proceeds of each Advance of the Claremont
Project Loan to Claremont Borrower's deposit account with Bank, or in such other
manner as Claremont Borrower and Bank may agree (including disbursement of the
initial Advance to the Title Insurance Company's escrow account at Closing).

 

22



--------------------------------------------------------------------------------

(E)        Each submission by Claremont Borrower to Bank of a requisition for an
Advance of the Claremont Project Loan shall constitute Claremont Borrower's
representation and warranty to Bank that (i) all completed construction and
renovation work is substantially in accordance with the plans and specifications
therefor, (ii) all construction and nonconstruction costs for the payment of
which Bank has previously advanced funds have in fact been paid, and (iii) there
is not existing any Default.

(F)        If Bank or the applicable Title Insurance Company shall so require,
Claremont Borrower will submit with its requisitions for Advances of the
Claremont Loan lien waivers in form satisfactory to Bank and such Title
Insurance Company, showing amounts paid and amounts due to all Persons
furnishing labor or materials in connection with any construction work at the
Claremont Project. If the applicable Title Insurance Policy is not written so as
to insure any and all disbursements of the Claremont Loan up to the face amount
of the Claremont Mortgage (including coverage for losses sustained by reason of
the lack of priority of the Claremont Mortgage over any statutory Lien for
services, labor or materials furnished subsequent to the date of this
Agreement), Borrower shall have the applicable Title Insurance Company deliver
to Bank an endorsement to the applicable Title Insurance Policy insuring each
Advance of the Claremont Loan being requisitioned and insuring Bank for said
Advance under the applicable Title Insurance Policy.

2.3        General Terms With Respect to New Project Loans.

(A)        In order to obtain a new Project Loan (each a "New Project Loan"), a
Borrower's Representative shall deliver to Bank, not later than thirty
(30) Business Days prior to the day such New Project Loan is sought, a written
request for such New Project Loan, which shall contain

(1)        a description of the medical office building property (each a "New
Project") proposed to be purchased with the proceeds of such New Project Loan;

(2)        the requested amount of such New Project Loan (which shall not exceed
65% of the purchase price nor 65% of the appraised value of such New Project);
and

(3)        the date on which such New Project Loan is proposed to be closed.

(B)        Upon Bank's receipt of such request and upon satisfaction of the
terms and conditions of this Agreement (including, but not limited to, execution
and delivery of the documents and instruments required under Section 4.2 of this
Agreement), and upon Bank's approval of such New Project and the entity which
will own such New Project (which entity shall be added as a "Borrower" under
this Agreement, and referred to herein as a "New Borrower") as meeting the
credit standards and other requirements of Bank (in Bank's sole discretion),
Bank will make such New Project Loan available to the applicable New Borrower by
crediting or paying the proceeds of the New Project Loan to such New Borrower's
deposit account with Bank, or in such other manner as such New Borrower and Bank
may agree.

 

23



--------------------------------------------------------------------------------

2.4        The Notes.

(A)        Claremont Borrower's obligation to repay the Claremont Project Loan
shall be evidenced by the Claremont Note.

(B)        Each New Borrower's obligation to repay the New Project Loan extended
to such New Borrower shall be evidenced by the Note executed and delivered by
such New Borrower, in substantially the same form as the Claremont Note.

2.5        Interest Rate.    During the entire period that the Loans are
outstanding, interest shall accrue at the Adjusted LIBOR Rate during each
applicable Interest Period.

2.6        Payments of Principal and Interest.    Principal and interest on the
Loans shall be payable as follows:

(A)        On the first Payment Due Date following the date of each Note, on
each successive Payment Due Date thereafter during the Interest-Only Period, and
on the last day of the Interest-Only Period, each Borrower shall pay to Bank all
accrued and unpaid interest on the outstanding principal balance of such
Borrower's Note.

(B)        On the first (1st)  Payment Due Date during the Term Period, and on
each successive Payment Due Date thereafter during the Term Period, each
Borrower shall pay to Bank (1) all accrued and unpaid interest on the
outstanding principal balance of such Borrower's Note, and (2) a principal
payment equal to the product of (i) a fraction, the numerator of which is one,
and the denominator of which is the number of months during the Term Period,
times (ii) the total principal payments that would be made over such number of
months, based on the monthly amortization of principal and interest on a
hypothetical loan where (x) the principal indebtedness being amortized is equal
to the principal indebtedness owing under such Borrower's Loan as of the first
day of the Term Period, (y) the interest rate during the amortization period is
equal to five percent (5%) per annum, and (z) the amortization period is three
hundred sixty (360) months.

(C)        If not earlier demanded pursuant to Section 8.3 hereof, the
outstanding principal balance of the Loans, together with all accrued and unpaid
interest thereon, shall be due and payable to Bank on the Maturity Date.

2.7        Use of Proceeds of Loans.    The proceeds of the Loans shall be used
to finance a portion of the acquisition cost of the Projects and to pay closing
costs, expenses and fees in connection with the Loans and the acquisition of the
Projects.

2.8        Release of a Project.    RESERVED.

 

24



--------------------------------------------------------------------------------

ARTICLE III

 

3.

PAYMENTS, ADDITIONAL COSTS, ETC.

3.1        Default Rate.    Notwithstanding any provision herein or in any other
Loan Document to the contrary, upon the occurrence and during the continuance of
an Event of Default, the Interest Rate payable on the Loans shall be the Default
Rate.

3.2        Payments Under Bank Swap Documents.    Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, if all
or any portion of any Loan is subject to a Bank Swap Document, and such Bank
Swap Document provides for a payment schedule for principal and interest
contrary to the provisions of this Agreement or any other Loan Document, the
payment schedule set forth in such Bank Swap Document shall govern with respect
to that portion of such Loan subject to such Bank Swap Document.

3.3         Late Payments.    If any scheduled payment, whether principal,
interest, or principal and interest, is late twelve (12) days or more, Borrower
agrees to pay a late charge equal to five percent (5%) of the amount of the
payment which is late, but not more than the maximum amount allowed by
applicable Laws nor less than $10.00. The foregoing provision shall not be
deemed to excuse a late payment or be deemed a waiver of any other rights Bank
may have under this Agreement, including, subject to the terms hereof, the right
to declare the entire unpaid principal and interest immediately due and payable.

3.4        Payment to Bank.

(A)        All sums payable to Bank under this Agreement or under any other Loan
Document shall be paid directly to Bank in immediately available funds or by
good check at the Place for Payment. If Bank shall send Borrower statements of
amounts due hereunder, such statements shall be considered correct and
conclusively binding on Borrower unless Borrower notifies Bank to the contrary
within thirty (30) days of its receipt of any statement which it deems to be
incorrect.

(B)        All payments to be made by Borrower hereunder will be made to Bank
not later than 2:00 p.m. at the Place for Payment on the date payment is due.
Payments received after 2:00 p.m. at the Place for Payment shall be deemed to be
payments made prior to 2:00 p.m. at the Place for Payment on the next succeeding
Business Day.

(C)        Bank shall charge against any deposit account of Borrower all or any
part of any amount owed by Borrower hereunder, and Borrower hereby authorizes
Bank to charge Borrower's accounts with Bank in order to cause timely payment of
amounts due hereunder to be made (subject to sufficient funds being available in
such account for that purpose).

(D)        At the time of making each such payment, Borrower shall, subject to
the other terms and conditions of this Agreement, specify to Bank the Loan or
other

 

25



--------------------------------------------------------------------------------

obligation of Borrower hereunder to which such payment is to be applied. In the
event that Borrower fails to so specify the relevant Loan or if an Event of
Default shall have occurred and be continuing, Bank may apply such payments as
it may determine in its discretion.

3.5        Prepayment.     Borrower may prepay the principal of the Loans in
whole or, from time to time, in part, without premium or penalty. In the case of
any partial prepayment, Bank shall have the right to require and shall permit
the remaining principal balance to be re-amortized over the remaining term of
the applicable Loan. All partial prepayments, whether voluntary or mandatory,
shall (except as may be directed by Borrower to the contrary) be applied against
the next principal payment of the applicable Loan next coming due and in the
inverse order of maturity, and no prepayment shall entitle Borrower to cease
making any payment as otherwise scheduled hereunder.

3.6        No Setoff or Deduction.    All payments of principal and interest on
the Loans and other amounts payable by Borrower hereunder shall be made by
Borrower without setoff or counterclaim, and, subject to the next succeeding
sentence, free and clear of, and without deduction or withholding for, or on
account of, any present or future taxes, levies, imposts, duties, fees,
assessments, or other charges of whatever nature, imposed by any Governmental
Authority. If any such taxes, levies, imposts, duties, fees, assessments or
other charges are imposed on any such payments, Borrower will pay such
additional amounts as may be necessary so that payment of principal of and
interest on the Loans and other amounts payable hereunder, after withholding or
deduction for or on account thereof, will not be less than any amount provided
to be paid hereunder and, in any such case, Borrower will furnish to Bank
certified copies of all tax receipts evidencing the payment of such amounts
within thirty (30)  days after the date any such payment is due pursuant to
applicable Laws.

3.7         Payment on Non-Business Day; Payment Computations.    Except as
otherwise provided in this Agreement to the contrary, whenever any installment
of principal of, or interest on, any Loan or other amount due hereunder becomes
due and payable on a day which is not a Business Day, the maturity thereof shall
be extended to the next succeeding Business Day and, in the case of any
installment of principal, interest shall be payable thereon at the rate per
annum determined in accordance with this Agreement during such extension.

3.8        Additional Costs.

(A)        In the event that any applicable Law now or hereafter in effect and
whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental Authority (whether or
not having the force of law), shall (i) affect the basis of taxation of payments
to Bank of any amounts payable by Borrower under this Agreement (other than
taxes imposed on the income of Bank), or (ii) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of, or credit extended by Bank, or
(iii) shall

 

26



--------------------------------------------------------------------------------

impose any other condition with respect to this Agreement, any other Loan
Document or any Loan, and the result of any of the foregoing is to increase the
cost to Bank of making, funding or maintaining such Loan or to reduce the amount
of any sum receivable by Bank thereon, then Borrower shall pay to Bank from time
to time, within sixty (60) days after written request by Bank, additional
amounts sufficient to compensate Bank for such increased cost or reduced sum
receivable to the extent Bank is not compensated therefor in the computation of
the Interest Rate applicable to such Loan. A statement as to the amount of such
increased cost or reduced sum receivable, prepared in good faith and in
reasonable detail by Bank and submitted by Bank to Borrower, shall be conclusive
and binding for all purposes absent manifest error in computation.

(B)        In the event that any applicable Law now or hereafter in effect and
whether or not presently applicable to Bank, or any interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by Bank with any
guideline, request or directive of any such Governmental Authority (whether or
not having the force of law), including any risk-based capital guidelines,
affects or would affect the amount of capital required or expected to be
maintained by Bank (or any corporation controlling Bank) and Bank determines
that the amount of such capital is increased by or based upon the existence of
Bank's obligations hereunder and such increase has the effect of reducing the
rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations hereunder to a level below that which Bank (or
such controlling corporation) could have achieved but for such circumstances
(taking into consideration its policies with respect to capital adequacy), then
Borrower shall pay to Bank from time to time, within sixty (60) days after
written request by Bank, additional amounts sufficient to compensate Bank (or
such controlling corporation) for any increase in the amount of capital and
reduced rate of return which Bank reasonably determines to be allocable to the
existence of such Bank's obligations hereunder. A statement as to the amount of
such compensation, prepared in good faith and in reasonable detail by Bank shall
be conclusive and binding for all purposes absent manifest error in computation.

3.9        Illegality and Impossibility.    In the event that any applicable Law
now or hereafter in effect and whether or not presently applicable to Bank, or
any interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof, or compliance by Bank
with any guideline, request or directive of such Governmental Authority (whether
or not having the force of law), including without limitation exchange controls,
shall make it unlawful or impossible for Bank to maintain any Loan under this
Agreement, Borrower shall upon receipt of notice thereof from Bank repay in full
the then outstanding principal amount of such Loan, together with all accrued
interest thereon to the date of payment and all amounts owing to Bank, (a) on a
date no later than one hundred twenty (120) days after such notice, if Bank may
lawfully continue to maintain such Loan for such period, or (b) immediately if
Bank may not continue to maintain such Loan to such day.

3.10        360-Day Year.    All interest payable under the Notes shall be
calculated on the basis of a 360-day year by multiplying the outstanding
principal amount by the applicable per annum rate, multiplying the product
thereof by the actual number of days elapsed, and dividing the product so
obtained by 360.

 

27



--------------------------------------------------------------------------------

3.11        Indemnification.     If Borrower makes any payment of principal with
respect to any Loan on any other date than the last day of an Interest Period
applicable thereto, or if Borrower fails to borrow any Advance after notice has
been given to Bank in accordance with this Agreement, or if Borrower fails to
make any payment of principal or interest in respect of any Loan when due,
Borrower shall reimburse Bank on demand for any resulting loss or expense
actually incurred by Bank, including without limitation any loss incurred in
obtaining, liquidating or employing deposits from a Third Party, whether or not
Bank shall have funded or committed to fund such Advance. A statement as to the
amount of such actual loss or expense (such as LIBOR breakage costs), prepared
in good faith and in reasonable detail by Bank will be submitted by Bank to
Borrower, and shall be conclusive and binding for all purposes absent manifest
error in computation. Calculation of all amounts payable to Bank under this
Section shall be made as though Bank shall have actually funded or committed to
fund the applicable Advance through the purchase of an underlying deposit in an
amount equal to the amount of such Advance in the relevant market and having a
maturity comparable to the related Interest Period and through the transfer of
such deposit to a domestic office of such Bank in the United States; provided,
however, that Bank may fund the Loans in any manner it sees fit and the
foregoing assumption shall be utilized only for the purpose of calculation of
amounts payable under this Section.

3.12        No Requirement to Actually Obtain Funds.    Notwithstanding the fact
that the Interest Rate pursuant to the Loans may be calculated based upon Bank's
cost of funds, Borrower agrees that Bank shall not be required actually to
obtain funds from such source at any time.

3.13        Usury Limitation.    If, at any time, the Interest Rate payable on
the Loans shall be deemed by any competent court of law or any Governmental
Authority to exceed the maximum rate of interest permitted by any applicable
Laws, then, for such time as the Interest Rate would be deemed excessive, its
application shall be suspended and there shall be charged instead the maximum
rate of interest permissible under such Laws, and any excess interest actually
collected by Bank shall be credited as a partial prepayment of principal.

ARTICLE IV

 

4.

CONDITIONS PRECEDENT.

The obligation of Bank to make the Loans and any Advance hereunder is subject to
the following conditions precedent:

4.1        Documents Required for the Closing.    Prior to or concurrently with
the Closing, the following instruments, documents, and things duly executed by
all proper Persons, and all in form and substance acceptable to Bank, shall have
been delivered to Bank:

(A)        This Agreement;

 

28



--------------------------------------------------------------------------------

(B)        The Claremont Note;

(C)        The Claremont Mortgage, together with the following:

(1)        Evidence that the Claremont Mortgage has been (or will be) duly
recorded in all filing or recording offices that Bank may deem necessary or
desirable, and that all filing and recording taxes and fees have been paid,

(2)        A fully-paid Title Insurance Policy with respect to the Claremont
Mortgage, in an amount not less than the maximum Indebtedness secured by the
Claremont Mortgage, insuring the Claremont Mortgage to be a valid first Lien on
the Mortgaged Property the subject of the Claremont Mortgage (the "Claremont
Mortgaged Property"), free and clear of all Liens (including, but not limited
to, mechanics' and materialmen's Liens), excepting only Permitted Liens and
other Liens approved by Bank in its discretion, and providing for such other
affirmative insurance (to the extent available) and such coinsurance and direct
access reinsurance as Bank may deem reasonably necessary or desirable,

(3)        Such consents and agreements of lessors, lessees, and other Third
Parties, and such estoppel letters and other confirmations, as Bank may deem
necessary or desirable in its reasonable discretion;

(4)        Evidence that all other action that Bank may deem necessary or
desirable in its reasonable discretion in order to create and perfect a valid
first Lien on the Claremont Mortgaged Property has been taken;

(D)        The Claremont Assignment of Rents and Leases, together with evidence
that the Claremont Assignment of Rents and Leases has been (or will be) duly
recorded in all filing or recording offices that Bank may deem necessary or
desirable, and that all filing and recording taxes and fees have been paid;

(E)        The Claremont Assignment of Management Agreement, together with a
copy of the management agreement the subject thereof (which management agreement
and property manager are subject to the review and approval of Bank);

(F)        The Claremont Carveout Guaranty;

(G)        A Financial Reporting Agreement from Pomona Valley Hospital Medical
Center;

(H)        Closing Certificates of Claremont Borrower and the Carveout
Guarantors;

(I)         Financing Statements naming Claremont Borrower as debtor and Bank as
secured party, together with evidence that each such Financing Statement has
been duly recorded in all filing or recording offices that Bank may deem
necessary or desirable, and that all filing and recording taxes and fees have
been paid;

 

29



--------------------------------------------------------------------------------

(J)        With respect to each of Claremont Borrower and each Carveout
Guarantor, a certificate of an officer or other representative acceptable to
Bank dated as of the date of this Agreement, certifying as to the incumbency and
signatures of the representatives of such Borrower Party signing each Loan
Document to which such Borrower Party is a party, together with the following
documents attached thereto:

(1)        A copy of the resolutions of such Borrower Party's Governing Body
authorizing the execution, delivery and performance of each Loan Document to
which such Borrower Party is a party;

(2)        A copy, certified as of the most recent date practicable by the
secretary of state (or similar Governmental Authority) of the state, province,
or other Jurisdiction where such Borrower Party is organized, of such Borrower
Party's Organizational Documents filed with such secretary of state (or similar
Governmental Authority); and

(3)        A copy of such Borrower Party's other Organizational Documents;

(K)        A certificate, as of the most recent date practicable, of the
secretary of state (or similar appropriate Governmental Authority) and
department of revenue or taxation (or similar appropriate Governmental
Authority) of the Jurisdiction in which each of Claremont Borrower and each
Carveout Guarantor is organized as to the existence and good standing of such
Borrower Party within such Jurisdiction, and a certificate, as of the most
recent date practicable, of the secretary of state (or similar appropriate
Governmental Authority) of each state where any of the Collateral owned by
Claremont Borrower is located as to the qualification and good standing of
Claremont Borrower as a foreign entity doing business in each such state;

(L)        Written opinions of counsel to Claremont Borrower and the Carveout
Guarantors, addressed to Bank and dated as of the date of Closing;

(M)        The Financial Statements of Claremont Borrower and the Carveout
Guarantors;

(N)        UCC-11 reports showing no Liens superior to Bank’s Lien on the
Claremont Mortgaged Property and the other Collateral owned by Claremont
Borrower;

(O)        Evidence satisfactory to Bank that Claremont Borrower has obtained
all insurance policies as required under the Loan Documents, together with
evidence satisfactory to Bank that all premiums therefor have been paid and that
all such policies are in full force and effect;

(P)        An ALTA form survey of the Claremont Mortgaged Property, prepared by
an approved surveyor and either (i) evidence satisfactory to Bank that none of
the Claremont Mortgaged Property is located in a flood hazard area, or
(ii) flood insurance policies satisfactory to Bank;

 

30



--------------------------------------------------------------------------------

(Q)        An appraisal of the Claremont Project, made at Claremont Borrower's
expense, which must be by an M.A.I. appraiser engaged and approved by Bank, and
must be in form and substance satisfactory to Bank, and reflecting a loan to
value ratio with respect to the Claremont Project Loan and the Claremont Project
of not more than 65% (excluding from such computation the Advances contemplated
to be made under paragraph 2.2(C) above (viz., $445,662.00);

(R)        Copies of the purchase closing statement for the Claremont Project,
reflecting a loan to cost ratio with respect to the Claremont Project Loan and
the Claremont Project of not more than 65%;

(S)        An environmental/hazardous substances survey and report with respect
to the Claremont Project, and, if applicable, reports and certifications in such
form and from such Person(s) as Bank may require setting forth with such
particularity as may be required by Bank: (i) the plans for removal of any and
all Hazardous Substances, Petroleum Products and Solid Wastes located on the
Claremont Mortgaged Property, if any, including an appropriate verification that
such removal will be accomplished in accordance with applicable Law; (ii) the
qualifications of those Persons engaged to so remove the Hazardous Substances,
Petroleum Products and Solid Wastes; and (iii) upon completion of the removal of
the Hazardous Substances, Petroleum Products and Solid Wastes, certification
that the Hazardous Substances, Petroleum Products and Solid Wastes have in fact
been removed;

(T)        Copies of all Assigned Leases of the Claremont Project in effect at
the time of Closing (together with any applicable lease guaranties), and the
Claremont Assignment Documents;

(U)        The form of lease to be utilized in connection with the leasing of
the Claremont Project;

(V)        Except as may be waived by Bank in its discretion, estoppel
certificates and subordination, attornment and non-disturbance agreements with
respect to all Assigned Leases of the Claremont Project in effect at the time of
Closing; and

(W)        All other items required to be provided to Bank and not otherwise set
forth above.

4.2        Documents Required for Closing of New Project Loans and Addition of
New Projects.    Prior to or concurrently with the addition of the closing of
any New Project Loan and the addition of any New Project under this Agreement,
the following instruments, documents, and things duly executed by all proper
Persons, and all in form and substance acceptable to Bank, shall have been
delivered to Bank:

(A)        An amendment to this Agreement (each a "Credit Agreement Amendment");

 

31



--------------------------------------------------------------------------------

(B)        A Note evidencing the New Project Loan;

(C)        A Mortgage with respect to the New Project (each a "New Mortgage"),
together with the following:

(1)        Evidence that the New Mortgage has been (or will be) duly recorded in
all filing or recording offices that Bank may deem necessary or desirable, and
that all filing and recording taxes and fees have been paid,

(2)        A fully-paid Title Insurance Policy with respect to the New Mortgage,
in an amount not less than the maximum Indebtedness secured by the New Mortgage,
insuring the New Mortgage to be a valid first Lien on the Mortgaged Property the
subject of the New Mortgage (the "New Mortgaged Property"), free and clear of
all Liens (including, but not limited to, mechanics' and materialmen's Liens),
excepting only Permitted Liens and other Liens approved by Bank in its
discretion, and providing for such other affirmative insurance (to the extent
available) and such coinsurance and direct access reinsurance as Bank may deem
reasonably necessary or desirable,

(3)        Such consents and agreements of lessors, lessees, and other Third
Parties, and such estoppel letters and other confirmations, as Bank may deem
necessary or desirable in its reasonable discretion;

(4)        Evidence that all other action that Bank may deem necessary or
desirable in its reasonable discretion in order to create and perfect a valid
first Lien on the New Mortgaged Property has been taken;

(D)        An Assignment of Rents and Leases with respect to the New Project
(each a "New Assignment of Rents and Leases"), together with evidence that the
New Assignment of Rents and Leases has been (or will be) duly recorded in all
filing or recording offices that Bank may deem necessary or desirable, and that
all filing and recording taxes and fees have been paid;

(E)        An Assignment of Management Agreement with respect to the New Project
(each a "New Assignment of Management Agreement"), together with a copy of the
management agreement the subject thereof (which management agreement and
property manager are subject to the review and approval of Bank);

(F)        An amendment to each then-existing Mortgage (each a "Mortgage
Amendment"), together with evidence that each such Mortgage Amendment has been
(or will be) duly recorded in all filing or recording offices that Bank may deem
necessary or desirable, and that all filing and recording taxes and fees have
been paid, together with an endorsement to each applicable Title Insurance
Policy with respect thereto;

(G)        A Carveout Guaranty from the Carveout Guarantors;

(H)        Closing Certificates of New Borrower and the Carveout Guarantors;

 

32



--------------------------------------------------------------------------------

(I)        Financing Statements naming New Borrower as debtor and Bank as
secured party, together with evidence that each such Financing Statement has
been duly recorded in all filing or recording offices that Bank may deem
necessary or desirable, and that all filing and recording taxes and fees have
been paid;

(J)        With respect to each of New Borrower and each Carveout Guarantor, a
certificate of an officer or other representative acceptable to Bank dated as of
the date of the Credit Agreement Amendment, certifying as to the incumbency and
signatures of the representatives of such Borrower Party signing each Loan
Document to which such Borrower Party is a party, together with the following
documents attached thereto:

(1)        A copy of the resolutions of such Borrower Party's Governing Body
authorizing the execution, delivery and performance of each Loan Document to
which such Borrower Party is a party;

(2)        A copy, certified as of the most recent date practicable by the
secretary of state (or similar Governmental Authority) of the state, province,
or other Jurisdiction where such Borrower Party is organized, of such Borrower
Party's Organizational Documents filed with such secretary of state (or similar
Governmental Authority); and

(3)        A copy of such Borrower Party's other Organizational Documents;

(K)        A certificate, as of the most recent date practicable, of the
secretary of state (or similar appropriate Governmental Authority) and
department of revenue or taxation (or similar appropriate Governmental
Authority) of the Jurisdiction in which each of New Borrower and each Carveout
Guarantor is organized as to the existence and good standing of such Borrower
Party within such Jurisdiction, and a certificate, as of the most recent date
practicable, of the secretary of state (or similar appropriate Governmental
Authority) of each state where any of the Collateral owned by New Borrower is
located as to the qualification and good standing of New Borrower as a foreign
entity doing business in each such state;

(L)        Written opinions of counsel to New Borrower and the Carveout
Guarantors, addressed to Bank and dated as of the date of the Credit Agreement
Amendment;

(M)        The Financial Statements of New Borrower;

(N)        UCC-11 reports showing no Liens superior to Bank’s Lien on the New
Mortgaged Property and the other Collateral owned by New Borrower;

(O)        Evidence satisfactory to Bank that New Borrower has obtained all
insurance policies as required under the Loan Documents, together with evidence
satisfactory to Bank that all premiums therefor have been paid and that all such
policies are in full force and effect;

 

33



--------------------------------------------------------------------------------

(P)        An ALTA form survey of the New Mortgaged Property, prepared by an
approved surveyor and either (i) evidence satisfactory to Bank that none of the
New Mortgaged Property is located in a flood hazard area, or (ii) one or more
flood insurance policies satisfactory to Bank;

(Q)        An appraisal of the New Project, made at New Borrower's expense,
which must be by an M.A.I. appraiser engaged and approved by Bank, and must be
in form and substance satisfactory to Bank, and reflecting a loan to value ratio
(with respect to both the New Project and New Project Loan separately, and all
the Projects and Project Loans collectively) of not more than 65%;

(R)        Copies of the purchase closing statement for the New Project,
reflecting a loan to cost ratio with respect to the New Project Loan and the New
Project of not more than 65%;

(S)        An environmental/hazardous substances survey and report with respect
to the New Project, and, if applicable, reports and certifications in such form
and from such Person(s) as Bank may require setting forth with such
particularity as may be required by Bank: (i) the plans for removal of any and
all Hazardous Substances, Petroleum Products and Solid Wastes located on the New
Mortgaged Property, if any, including an appropriate verification that such
removal will be accomplished in accordance with applicable Law; (ii) the
qualifications of those Persons engaged to so remove the Hazardous Substances,
Petroleum Products and Solid Wastes; and (iii) upon completion of the removal of
the Hazardous Substances, Petroleum Products and Solid Wastes, certification
that the Hazardous Substances, Petroleum Products and Solid Wastes have in fact
been removed;

(T)        Copies of all Assigned Leases of the New Project in effect on the
date of the Credit Agreement Amendment (together with any applicable lease
guaranties), and evidence of the assignment thereof to New Borrower;

(U)        The form of lease to be utilized in connection with the leasing of
the New Project;

(V)        Except as may be waived by Bank in its discretion, estoppel
certificates and subordination, attornment and non-disturbance agreements with
respect to all Assigned Leases of the New Project in effect on the date of the
Credit Agreement Amendment, and Financial Reporting Agreements from the tenants
under such Assigned Leases;

(W)        Evidence satisfactory to Bank that, after adding the New Project Loan
and the New Project, the Debt Service Coverage Requirement (with respect to both
the New Project and New Project Loan separately, and all the Projects and
Project Loans collectively) shall be met and maintained; and

(X)        All other items required to be provided to Bank and not otherwise set
forth above.

 

34



--------------------------------------------------------------------------------

4.3        Certain Events.    At the time of Closing and each Advance:

(A)        No Default shall have occurred and be continuing;

(B)        No Material Adverse Change shall have occurred;

(C)        All of the Loan Documents shall have remained in full force and
effect;

(D)        Borrowers shall have paid all fees, expenses, costs, and other
amounts then owing to Bank, including the Loan Fee; and

(E)        All legal matters incidental thereto shall be reasonably satisfactory
to Gibbons Graham LLC, counsel to Bank.

4.4        Election to Make Advances Prior to Satisfaction of Conditions
Precedent.    In the event Bank, at its option, elects to make one or more
Advances prior to receipt and approval of all items required by this Article,
such election shall not constitute any commitment or agreement of Bank to make
any subsequent Advance until all items required by this Article have been
delivered.

ARTICLE V

 

5.

COLLATERAL SECURITY

5.1        Grant of Lien.

(A)        As security for the prompt satisfaction of all Obligations, each
Borrower hereby assigns, transfers, and sets over to Bank all of such Borrower's
Interest in and to, and grants Bank a Lien on, upon and in such Borrower’s
Interest in and to the Collateral.

(B)        No submission by Borrower to Bank of a schedule or other particular
identification of Collateral shall be necessary to vest in Bank security title
to and a security interest in each and every item of Collateral now existing or
hereafter created and acquired, but rather such title and security interest
shall vest in Bank immediately upon the creation or acquisition or any item of
Collateral hereafter created or acquired, without the necessity for any other or
further action by Borrower or by Bank.

5.2        Maintenance of Lien.

(A)        Borrower authorizes Bank to file one or more Financing Statements to
perfect Bank's Lien pursuant to the Uniform Commercial Code, such Financing
Statements to be in form and substance as required by Bank.

(B)        Borrower hereby appoints Bank as its attorney-in-fact (without
requiring Bank to act as such) to file any Financing Statement in the name of
Borrower, and to perform all other acts that Bank deems appropriate to perfect
and continue Bank's Lien and to protect and preserve the Collateral.

 

35



--------------------------------------------------------------------------------

(C)        In connection with Bank's Lien, Borrower will:

(1)        Execute and deliver, and cause to be executed and delivered, such
documents and instruments, including amendments to the Security Documents in
form reasonably satisfactory to Bank as Bank, from time to time, may specify,
and pay, or reimburse Bank upon demand for paying, all costs and taxes of filing
or recording the same in such Jurisdictions as Bank may designate; and

(2)        Take such other steps as Bank, from time to time, may reasonably
direct to protect, perfect, and maintain Bank's Lien.

ARTICLE VI

 

6.

REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to Bank (provided that it is understood
that each Borrower is making its representations only on its own behalf, and
only to the extent of its knowledge with respect to any other Borrower), knowing
that Bank will rely on such representations and warranties as an inducement to
make the Loans, that:

6.1        Existence.    Each Borrower is a duly organized and existing entity
in good standing under the Laws of the Jurisdiction of its organization, is duly
qualified and in good standing as a foreign entity in the Jurisdiction where the
Project owned by such Borrower is located, and has full power and authority to
consummate the transactions contemplated by this Agreement.

6.2        Authority.     The execution, delivery and performance of all of the
Loan Documents have been duly authorized by all requisite action by Borrower.
All of the Loan Documents have been duly executed and delivered and constitute
valid and binding obligations of Borrower, enforceable in accordance with their
respective terms, and Bank will be entitled to the benefits of all of the Loan
Documents.

6.3        Consents or Approvals.    No consent of any Third Party and no
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority or other Third Party is required (other than those that
are required and have been obtained) either (i) for the due execution, delivery,
recordation, filing or performance by any Borrower Party of this Agreement or
any other Loan Document or for the consummation of the transaction contemplated
hereby; (ii) for the mortgage, pledge, assignment, or grant by Borrower of
Bank’s Lien; (iii) for the perfection or maintenance of Bank’s Lien, except for
the recording of the Mortgages, the Assignments of Rents and Leases, and the
Financing Statements; (iv) for the exercise by Bank of its rights or remedies
provided for in this Agreement or in any of the other Loan Documents, except as
may be required by applicable Laws in connection with the foreclosure and
disposition of the Collateral; or (v) for the operation of Borrower's

 

36



--------------------------------------------------------------------------------

business (other than those permits that have been or will be obtained in
Borrower's Ordinary Course of Business). All applicable waiting periods, if any,
in connection with the transactions contemplated hereby have expired without any
action having been taken by any Person restraining, preventing or imposing
materially adverse conditions upon the rights of Borrower to enter into and
perform its obligations under this Agreement.

6.4        Violations or Actions Pending.    There are no actions, suits, or
proceedings pending or, to the best of Borrower's knowledge, threatened, which
might have a Material Adverse Effect or which might impair the value of the
Collateral. Borrower is not in violation of any agreement the violation of which
will or might reasonably be expected to have a Material Adverse Effect, and
Borrower is not in violation of any order, judgment, or decree of any court, or
any statute or governmental regulation to which Borrower is subject. The
execution and performance of this Agreement and the other Loan Documents by
Borrower will not result in any breach of any mortgage, lease, credit or loan
agreement or any other instrument which may bind or affect Borrower.

6.5        Existing Indebtedness.    No Borrower has any existing Indebtedness
(except Indebtedness incurred pursuant to the Loan Documents).

6.6        Tax Returns.    Except as may otherwise be permitted herein, all
federal, state, local and other tax returns and reports of Borrower required by
Laws have been completed in full and have been duly filed, and all taxes,
assessments and withholdings shown on such returns or billed to Borrower have
been paid, and Borrower maintains adequate provisions and accruals in respect of
all such federal, state, local and other taxes, assessments and withholdings.
There are no unpaid assessments pending against Borrower for any taxes or
withholdings, and Borrower knows of no basis therefor.

6.7        Financial Statements.    All financial statements of Borrower
heretofore given and hereafter to be given to Bank are and will be true and
complete in all material respects as of their respective dates and prepared in
accordance with Generally Accepted Accounting Principles, and fairly represent
and will fairly represent the financial conditions of Borrower, and no Material
Adverse Change has or will have occurred in the financial conditions reflected
therein after the respective date thereof upon delivery to Bank, except as may
be disclosed in writing to Bank.

6.8        Title.    Borrower has good and marketable title to all its assets,
including, without limitation, the Collateral, subject to no Liens, except for
Permitted Liens.

6.9        Solvency.     Borrower is Solvent.

6.10      Priority of Liens.    Bank’s Lien constitutes a first Lien against the
Collateral, prior to all other Liens, including those which may hereafter
accrue, except for the Permitted Liens.

6.11      Accuracy of Documents.    All documents and other things furnished to
Bank by or on behalf of any Borrower Party as part of or in support of the
application for the Loans or pursuant to this Agreement are true, correct,
complete and accurately represent in all material respects the matters to which
they pertain.

 

37



--------------------------------------------------------------------------------

6.12      Environmental and Healthcare Laws.    To the best of Borrower’s
knowledge, except as disclosed in the Phase I Environmental Site Assessments
approved by Bank with respect to the Projects, neither the Mortgaged Property
nor Borrower is in violation of or subject to any existing, pending or
threatened investigation or inquiry by any Governmental Authority or any
remedial obligations under any applicable Environmental Laws or Healthcare Laws,
and there are no facts, conditions or circumstances known to it which could
result in any such investigation or inquiry if such facts, conditions and
circumstances, if any, were fully disclosed to the applicable Governmental
Authority, and Borrower will promptly notify Bank if Borrower becomes aware of
any such facts, conditions or circumstances or any such investigation or
inquiry. Borrower has not obtained and is not required to obtain any
Governmental Approvals to construct, occupy, operate or use any buildings,
improvements, fixtures or equipment in connection with the Mortgaged Property or
Improvements constructed or to be constructed by reason of any Environmental
Laws or Healthcare Laws. No Petroleum Products, Hazardous Substances or Solid
Wastes have been disposed of or released on the Mortgaged Property in violation
of any applicable Environmental Laws, and Borrower covenants and agrees that it
will not cause there to be any violation of any Environmental Laws or Healthcare
Laws in connection with its ownership and use of the Mortgaged Property,
including any violation arising from the disposal or release of Petroleum
Products, Hazardous Substances or Solid Wastes on the Mortgaged Property.
Notwithstanding anything to the contrary herein, Borrower shall indemnify and
hold Bank harmless from and against any fines, charges, expenses, fees,
Attorneys' Fees and costs incurred by Bank in the event Borrower or the
Mortgaged Property (whether or not due to any fault of Borrower) is hereafter
determined to be in violation of any Environmental Laws or Healthcare Laws
(excluding, however, any violation arising from circumstances occurring after
the Environmental Indemnification Release Date, or any violation arising from
the gross negligence or willful misconduct of Bank), and this indemnity shall
survive any foreclosure or deed in lieu of foreclosure and repayment of the
Loans.

6.13      Restrictions and Covenants Affecting the Mortgaged
Property.    Neither Borrower nor the Mortgaged Property is in violation of any
easements, covenants or restrictions affecting the Mortgaged Property.

6.14      Condemnation.    There are no proceedings pending, or, to the best of
Borrower's knowledge, threatened, to exercise any power of condemnation or
eminent domain, with respect to the Mortgaged Property, or any interest therein,
or to enjoin or similarly prevent the use of any Project.

6.15      Compliance with Laws.    All necessary action has been taken to permit
full use of each Project for its intended purpose under applicable Laws, and
each Project complies with all applicable Laws.

6.16      Assigned Documents.

(A)        Borrower is (or, with respect to any Assigned Documents hereafter
made, will be) the sole owner and holder of Borrower's Interest in each Assigned
Document, and Borrower has not transferred or otherwise assigned any interest of
Borrower as a party to any Assigned Document.

 

38



--------------------------------------------------------------------------------

(B)        Each of the Assigned Documents is (or, with respect to any Assigned
Documents hereafter made, will be) valid and enforceable in accordance with its
respective terms, and in full force and effect, and has not been (or, with
respect to any Assigned Documents hereafter made, will not be) altered, modified
or amended in any manner whatsoever except as permitted by this Agreement.

(C)        None of the Rents have been or will be assigned, pledged or in any
manner transferred or hypothecated, except pursuant to the Loan Documents.

(D)        None of the Rents, for any period subsequent to the date of this
Agreement, have been or will be collected in advance of the time when such Rents
become due under the terms of the Assigned Leases.

6.17      Anti-Terrorism Laws.

(A)        General.    No Borrower Party is in violation of any Anti-Terrorism
Law, and no Borrower Party engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

(B)        Executive Order No. 13224.

(1)        No Borrower Party is any of the following (each a "Blocked Person"):

(a)        A Person that is listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224;

(b)        A Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Executive Order No. 13224;

(c)        A Person with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(d)        A Person that commits, threatens or conspires to commit or supports
"terrorism" as defined in Executive Order No. 13224;

(e)        A Person that is named as a "specially designated national" on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

39



--------------------------------------------------------------------------------

(f)        A Person who is affiliated with a Person listed above.

(2)        No Borrower Party (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

6.18        Continuing Effectiveness.    All representations and warranties
contained herein shall be deemed continuing and in effect at all times while
Borrower remains indebted to Bank pursuant to the Loan and shall be deemed to be
incorporated by reference in each requisition for Advance by Borrower unless
Borrower specifically notifies Bank of any change therein.

ARTICLE VII

 

7.

BORROWER'S COVENANTS

Borrower does hereby covenant and agree with Bank that, so long as any of the
Obligations remain unsatisfied or any commitments hereunder remain outstanding,
Borrower at all times will comply or cause to be complied with the following
covenants:

7.1        Affirmative Covenants.

(A)        Borrower will duly and promptly pay and perform all of Borrower's
Obligations to Bank Parties according to the terms of this Agreement, the other
Loan Documents and the Bank Swap Documents, and will cause each other Borrower
Party to perform such other Borrower Party’s Obligations to Bank Parties
according to the terms of this Agreement, the other Loan Documents and the Bank
Swap Documents.

(B)        Borrower will use the proceeds of the Loans only for the purposes
permitted herein, or as Bank may have otherwise approved from time to time; and
Borrower will furnish Bank such evidence as it may reasonably require with
respect to such uses.

(C)        Borrower will furnish or cause to be furnished to Bank during the
term of the Loans:

(1)        With respect to each Borrower and the Borrowers on a consolidated
basis (i) no later than forty-five (45) days after each Quarter-End during the
term of the Loans, an income statement, detailed operating statement and balance
sheet (which information may be compiled by Borrower's in-house certified public
accountants) for the preceding Quarter, all in reasonable detail, including all
supporting schedules and comments; and (ii) no later than ninety (90) days after
the end of each Fiscal Year, an income statement, detailed operating statement
and balance sheet (which information may be compiled by Borrower's in-house
certified public accountants) for the preceding Fiscal Year, all in reasonable
detail, including all supporting schedules and comments;

 

40



--------------------------------------------------------------------------------

(2)        If requested by Bank, with respect to each Carveout Guarantor, no
later than ninety (90) days after the end of each fiscal year of such Carveout
Guarantor, an income statement, detailed operating statement and balance sheet
(which information may be compiled by such Carveout Guarantor's in-house
certified public accountants) for the preceding fiscal year, all in reasonable
detail, including all supporting schedules and comments;

(3)        If requested by Bank, with respect to any tenant occupying more than
ten percent (10%) of the space in any Project, no later than one hundred fifty
(150) days after the end of each fiscal year of such tenant, an income
statement, detailed operating statement and balance sheet (which information may
be prepared by such tenant's in-house accountants) for the preceding fiscal
year, all in reasonable detail, including all supporting schedules and comments
(and upon the failure of any such tenant to timely deliver any such financial
statement or similar financial information, then upon request of Bank, Borrower
shall use commercially reasonable efforts (including, if requested by Bank, the
institution and pursuit of appropriate legal proceedings at Borrower's expense)
to cause such financial statements or similar financial information so required
be delivered).

(4)        No later than forty-five (45) days after each Quarter-End, each
Borrower shall provide, or cause to be provided, to Bank rent rolls and
operating statements of such Borrower's Project for the preceding Quarter in
form satisfactory to Bank in its reasonable discretion.

(D)        Each Borrower will (i) engage in no business or activity other than
the ownership, management and operation of the Project owned by such Borrower;
(ii) enter into no contract or agreement with any Person except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arms-length basis with third parties other than such
Person (except for such contracts or agreements which have been reviewed and
approved by Bank); (iii) make no loan or advance to any Person (except as
permitted by the Loan Documents); (iv) hold itself out to the public as a legal
entity separate and distinct from any other Person; (v) conduct business in its
own name; (vi) not make any distributions that would cause it to fail to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations; and (vii) maintain its assets in such a manner that it shall not be
costly or difficult to segregate, ascertain or identify its individual assets
from those of any other Person.

(E)        Borrower will duly and promptly perform all of Borrower's material
obligations under the Assigned Leases according to the terms thereof.

(F)        Bank agrees that Bank shall not require preapproval of Qualified
Leases of less than 10% of the space in any Project. With respect to any other
leases of any Project entered into after the date of the Note executed and
delivered in connection

 

41



--------------------------------------------------------------------------------

with such Project, Borrower will furnish or cause to be furnished to Bank
financial information relating to the prospective tenant and any guarantors of
such lease, and a draft of such lease and any guaranties thereof (it being
understood that Bank reserves the right to approve the creditworthiness of any
such tenant and to require guaranties of any such lease), for Bank's approval
prior to the execution of any such lease. Upon Bank's approval of any such
tenants, guarantors, leases and guaranties (if any), and after execution and
delivery of any lease, Borrower will furnish or cause to be furnished to Bank a
copy of the fully-executed lease and any applicable lease guaranties, together
with an estoppel certificate and a subordination, non-disturbance and attornment
agreement signed by each tenant thereunder, all such documentation to be in form
and substance satisfactory to Bank. In addition, if required by Bank with
respect to any tenant occupying more than 10% of the applicable Project,
Borrower will furnish or cause to be furnished to Bank one or more Financial
Reporting Agreements and agreements providing for the Bank to have notice of and
an opportunity to cure any defaults thereunder, all such documentation to be in
form and substance satisfactory to Bank.

(G)        Borrower will pay when due all commitment and loan fees of Bank, all
fees of any "tax-service" firm reporting on the payment of ad valorem taxes, all
expenses involved in perfecting Bank’s Lien or the priority of Bank’s Lien, and
all other expenses of Bank related to the Loans, or the protection and
preservation of the Collateral, or the enforcement of any provision of this
Agreement, or the preparation of this Agreement, any of the other Loan
Documents, or amendments to any of them, including, without limitation,
recording fees and taxes, tax, title and lien search charges, title insurance
charges, architects', engineers' and Attorneys' Fees (including Attorneys' Fees
at trial and on any appeal by either Borrower or Bank), real property taxes and
insurance premiums.

(H)        Borrower will furnish promptly to Bank such information as Bank may
require concerning costs, marketing and such other factors as Bank may
reasonably require; will notify Bank promptly of any litigation instituted or
threatened against any Borrower Party which, if adversely determined, would give
rise to a Material Adverse Change, any deficiencies asserted or Liens filed by
the Internal Revenue Service against any Borrower Party, the Collateral, any
audits of any Federal or State tax return of any Borrower Party, and the results
of any such audit; will notify Bank promptly after becoming aware of any
condemnation or similar proceedings with respect to any of the Collateral, any
proceeding seeking to enjoin the intended use of any Project, and of all changes
in governmental requirements pertaining to any Project, utility availability,
anticipated costs of completion, and any other matters which could reasonably be
expected to adversely affect Borrower's ability to perform its obligations under
this Agreement.

(I)        Borrower will permit Bank and its agents to have access to the
Collateral at reasonable times.

(J)        Borrower will furnish to Bank, if Bank so requests, the contracts,
bills of sale, receipted vouchers, and agreements, or any of them, to the extent
in Borrower's possession or control, under which Borrower claims title to the
materials, articles, fixtures and other personal property used or to be used in
the construction or operation of any Project.

 

42



--------------------------------------------------------------------------------

(K)        If requested by Bank, Borrower will cause, or permit Bank to cause,
any Project to be reappraised at Borrower's expense at any time (but not more
than once during any twelve-month period except (i) after an Event of Default,
or (ii) if required on account of the requirements of any Governmental Authority
or regulatory authority).

(L)        Borrower will certify to Bank, upon request by Bank, that:

(1)        Borrower has materially complied with and is in compliance with all
terms, covenants and conditions of this Agreement that are binding upon it;

(2)        To Borrower's knowledge, there exists no Default; or, if such is not
the case, that one or more specified Defaults have occurred; and

(3)        The representations and warranties contained in this Agreement are
true in all material respects with the same effect as though made on the date of
such certificate.

(M)        Borrower will, when requested so to do, make available for inspection
and audit by duly authorized representatives of Bank any of its Records, and
will furnish Bank any information regarding its business affairs and financial
condition within a reasonable time after written request therefor. Borrower
shall reimburse Bank for all costs associated with such audit if the audit
reveals a material discrepancy in any financial report, statement or other
document provided to Bank pursuant to this Agreement.

(N)        Borrower will keep accurate and complete Records, consistent with
sound business practices.

(O)        Within ten (10) Business Days of Bank's request therefor, Borrower
will furnish or cause to be furnished to Bank copies of income tax returns filed
by any Borrower Party.

(P)        Borrower will notify Bank thirty (30) days in advance of any change
in the location of any of its places of business or of the establishment of any
new place of business, or the discontinuance of any existing place of business.

(Q)        Borrower will notify Bank promptly if it becomes aware of the
occurrence of any Default, or if it becomes aware of any Material Adverse Change
or the occurrence of any event that might have or give rise to a Material
Adverse Effect.

(R)        Borrower will pay or cause to be paid when due, and before the
accrual of penalties thereon, all taxes, including all real and personal
property taxes and assessments levied or assessed against Borrower or the
Mortgaged Property, and will provide Bank with receipted bills therefor if
requested by Bank.

 

43



--------------------------------------------------------------------------------

(S)        Borrower will cause the Mortgaged Property to be maintained in good
and safe condition and repair, and shall, subject to the provisions of
Section 7.3 below, promptly repair, replace or rebuild any part of the Mortgaged
Property which may be destroyed by any casualty, or become damaged, worn or
dilapidated or which may be affected by any condemnation or similar proceeding.

(T)        Borrower will keep the Collateral free from all Liens except the
Permitted Liens; will pay promptly all Persons supplying work or materials to
any Project; will immediately discharge, or make other arrangements acceptable
to Bank with respect to, any mechanic's or other Lien filed against the
Collateral or Borrower; and will duly perform and observe all agreements,
covenants and restrictions with respect to the Permitted Liens (except those
that Borrower is contesting as permitted by this Agreement) and with respect to
any other easement, covenant or restriction now or hereafter affecting the
Collateral.

(U)        Borrower shall maintain the Debt Service Coverage Requirement.

7.2        Negative Covenants.

(A)        No Borrower will change its name, enter into any merger,
consolidation, liquidation, reorganization or recapitalization, or dissolve, nor
amend nor modify any of its Organizational Documents in any material respect
without the consent of Bank.

(B)        No Borrower will sell, transfer, lease or otherwise dispose of, or
enter into any agreement to sell, lease, transfer, assign or otherwise dispose
of the Collateral, except for Permitted Leases and Other Transfers of
Collateral.

(C)        No Borrower will declare or pay any dividends, or make any other
payment or distribution to any of its Equity Owners, if such payment or
distribution would otherwise give rise to a Default.

(D)        No Borrower will become liable, directly or indirectly, as guarantor
or otherwise for any obligation of any Third Party in an amount exceeding
$10,000.00 in the aggregate.

(E)        No Borrower will incur, create, assume, or permit to exist any
Indebtedness except:

(1)        The Loans;

(2)        The Existing Indebtedness;

(3)        Indebtedness otherwise expressly permitted under the terms of this
Agreement or any other Loan Document, if any; and

 

44



--------------------------------------------------------------------------------

(4)        Indebtedness incurred in Borrower's Ordinary Course of Business, so
long as such Indebtedness is either Unsecured Indebtedness or Indebtedness
secured by a Permitted Lien.

(F)       No Borrower will permit any material changes to the form of tenant
lease to be used in connection with the leasing of the Project owned by such
Borrower, unless there is first obtained the prior written approval of Bank.

(G)      No Borrower will, without Bank's prior written consent, issue, redeem,
purchase or retire any of its Equity Interests or grant or issue any warrant,
right or option pertaining thereto or any other security convertible into any of
the foregoing, nor otherwise permit any voluntary transfer, sale, redemption,
retirement, or other change in the ownership of any Equity Interests of Borrower
by the owners of such Equity Interests if the same would result in a Change in
Control.

(H)      No Borrower will furnish Bank any certificate or other document that
will contain any untrue statement of material fact or that will omit to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

(I)        No Borrower will, directly or indirectly, apply any part of the
proceeds of the Loans to the purchasing or carrying of any "margin stock" within
the meaning of Regulation T, Regulation U, or Regulation X, or any regulations,
interpretations or rulings thereunder.

(J)       No Borrower will treat, store, handle, discharge, or dispose of any
Hazardous Materials, Petroleum Products, or Solid Wastes except in compliance
with all Environmental Laws.

(K)      No Borrower will mortgage, assign, pledge or grant any mortgage,
security interest, or other right in any Collateral to any Person other than
Bank and under Permitted Liens, nor permit any Lien to attach to any Collateral
or any levy to be made thereon or any financing statement (other than those of
Bank or as may be filed with regard to the Permitted Liens) to be on file in any
public office with respect to any of the Collateral.

7.3        Insurance and Condemnation Covenants.

(A)        Borrower will obtain and maintain, or cause to be obtained and
maintained, at all times while Borrower is indebted to Bank, at Borrower's sole
expense: (a) the Title Insurance Policy; (b) insurance as more particularly
described on the attached Schedule 7.3; and (c) such other insurance on the
Projects as may from time to time be required by Bank (including, but not
limited to, boiler and machinery insurance, earthquake insurance, and terrorism
insurance) against insurable hazards or casualties which at the time are
commonly insured against in the case of premises similarly situated, due regard
being given to the height, type, construction, location, use and occupancy of
buildings and improvements. If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Agreement or any
other Loan

 

45



--------------------------------------------------------------------------------

Document becomes insolvent or the subject of any Bankruptcy, receivership or
similar proceeding or if the financial strength rating falls below "A- VII",
Borrower shall, in each instance promptly upon the request of Bank and at
Borrower's expense, obtain and deliver to Bank a like policy (or, if and to the
extent permitted by Bank, a certificate of insurance) issued by another insurer,
which insurer and policy meet the requirements of this Agreement or such other
Loan Documents, as the case may be. A satisfactory certificate of insurance of
each initial insurance policy shall be delivered to Bank at the time of
execution of this Agreement, with premiums fully paid. Upon renewal or
substitution of such insurance policies, certificates evidencing such renewal or
substitution shall be delivered to Bank as promptly as possible, but in no event
later than three (3) Business Days after the expiration date of the policy it
renews or replaces (and in any case, upon request of Bank, Borrower shall
deliver copies of such policies). Borrower shall pay all premiums on policies
required hereunder as they become due and payable and promptly deliver to Bank
evidence satisfactory to Bank of the timely payment thereof. In the event
Borrower fails to provide, maintain, keep in force or deliver and furnish to
Bank the insurance required by this Section and after three (3) Business Days
written notice from Bank to comply, Bank may procure such insurance or
single-interest insurance for such risks covering Bank's interest, and Borrower
will pay all premiums thereon promptly upon demand by Bank. Until such payment
is made by Borrower, the amount of all such premiums shall be added to and
become part of the Obligations. If any loss occurs at any time when Borrower has
failed to perform Borrower's covenants and agreements in this Section, Bank
shall nevertheless be entitled to the benefit of all insurance covering the loss
and held by or for Borrower, to the same extent as if it had been made payable
to Bank. Upon any foreclosure of any Mortgage or transfer of title to any
Project in extinguishment of the whole or any part of the Loans or any other
amounts owing by Borrower to Bank, all of Borrower's right, title and interest
in and to all proceeds payable thereunder shall thereupon vest in the purchaser
at foreclosure or other such transferee, to the extent permissible under such
policies. After the occurrence of an Event of Default or in case of any loss in
excess of $500,000.00, Bank shall have the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Projects, and the
expenses incurred by Bank in the adjustment and collection of insurance proceeds
shall be added to and become part of the Obligations and shall be due and
payable to Bank on demand. Bank shall not be, under any circumstances (other
than Bank's gross negligence or willful misconduct), liable or responsible for
failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to Borrower.
Any such proceeds received by Bank shall be applied and disbursed as provided in
this Agreement. Borrower appoints Bank as Borrower's attorney in fact to cause
the issuance of or an endorsement of any policy and to otherwise bring Borrower
into compliance with the provisions of this Section and to make any claim for,
receive payment for, and execute and endorse any documents, checks or other
instruments in payment for loss, theft, or damage under any such insurance
policy.

(B)        Subject to the provisions of the immediately succeeding paragraph,
after deducting from any casualty insurance proceeds all of its expenses
incurred in the collection and administration of such sums, including Attorneys'
Fees, Bank shall apply

 

46



--------------------------------------------------------------------------------

the same at its option (i) to the payment of the Obligations, whether or not due
and in whatever order Bank elects (in which case a portion of or the entire
Obligations shall, at Bank's option, immediately become due and payable),
(ii) to the repair and/or restoration of the Improvements, or (iii) for any
other purposes or objects for which Bank is entitled to advance funds under any
Loan Document, all without affecting Bank's Lien, and any balance of such monies
then remaining shall be paid to Borrower or the Person lawfully entitled
thereto.

(C)        Notwithstanding the foregoing, if no Event of Default has occurred
(and if there shall then be no event which with the passage of time and/or
giving of notice would constitute an Event of Default), then Borrower shall have
the right to settle, adjust or compromise any claim for Damage if the total
amount of such claim is less than $500,000.00, provided that Borrower promptly
uses the full amount of such insurance proceeds for Restoration of the Damage
and provides evidence thereof to Bank in a manner acceptable to Bank. If
Borrower receives any insurance proceeds for the Damage, then Borrower shall
promptly deliver the proceeds to Bank.

(D)        Notwithstanding the provisions of the immediately preceding paragraph
to the contrary, and a claim is greater than $500,000.00, Bank agrees that the
proceeds of any casualty insurance or any part thereof (after deducting
therefrom all of its expenses incurred in the collection and administration of
such sums, including Attorneys' Fees) payable on account of loss or damage to
the Improvements will be made available by Bank to be applied by Borrower to
restoration or repair of the Improvements provided the following conditions are
met:

(1)        There exists no Default;

(2)        Borrower presents sufficient evidence satisfactory to Bank that
(A) the Improvements are capable of being, and will be, restored in compliance
with all applicable Laws to an architectural whole and to substantially the same
condition and value as prior to the casualty, (B) restoration of the
Improvements to an architectural whole will be completed on or before the
Maturity Date, (C) there are sufficient funds from such insurance proceeds and
other available monies, to completely restore or repair the Improvements to an
architectural whole, as well as to maintain relevant debt service coverages and
other operating expenses, and (D) Bank will not incur any liability to any other
Person as a result of such use or release of insurance proceeds;

(3)        The plans and specifications for restoration or repair are approved
in writing by Bank, in its sole discretion (and Bank agrees to respond promptly
with respect to any proposed plans and specifications);

(4)        All parties having existing or expected possessory interests in the
Improvements agree to continue, in a manner satisfactory to Bank, to fulfill the
contract terms then in effect following the restoration or repair (including,
without limitation, the payment of rent or other sums without abatement or
reduction except as approved by Bank, in its sole discretion), or Borrower shall

 

47



--------------------------------------------------------------------------------

deliver security satisfactory to Bank, in its sole and absolute discretion, to
substitute for the loss of income caused by the failure of any such possessory
interest to agree to continue to fulfill the contract terms then in effect
following restoration or repair;

(5)        All parties having operating, management or franchise interests in,
and arrangements concerning, the Improvements, if any, agree that they will
continue their interests and arrangements for the contract terms then in effect
following the restoration or repair;

(6)        All parties having commitments to provide financing with respect to
the Improvements, to purchase Borrower's interest in full or in part in the
Improvements, or to purchase the applicable Loan, agree in a manner satisfactory
to Bank that their commitments will continue in full force and effect and, if
necessary, the expiration of such commitments will be extended by the time
necessary to complete the restoration or repair; and

(7)        Borrower shall enter into such agreements and deliver such other
documents and other things as may be required by Bank in connection with the
disbursement of all such proceeds.

If the foregoing conditions are satisfied within ninety (90) days after the date
of loss, then the insurance proceeds shall be held by Bank and, after deducting
from said insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including Attorneys' Fees, Bank shall disburse the
net insurance proceeds to or on behalf of Borrower as repair or restoration
progresses and to the extent such proceeds are required to defray the expenses
of such restoration or repair; and to the extent any such proceeds are not
required to defray the expenses of such restoration or repair, Bank may, at its
option, apply any such unused proceeds as provided for in the immediately
preceding paragraph (B) of this Section. At all times during such restoration or
repair, Borrower shall deposit with Bank funds which, when added to insurance
proceeds on deposit with Bank, are sufficient to complete the restoration or
repair of the Improvements to an architectural whole, as determined by Bank, in
Bank's discretion, in accordance with the approved plans and specifications and
all applicable Laws.

If the conditions set forth in clauses (1) through (7) of this Section are not
satisfied within ninety (90) days of the date of loss, then the insurance
proceeds shall be disbursed as provided for in the immediately preceding
paragraph (B) of this Section.

(E)        If all or any material portion of any Project shall be damaged or
taken through condemnation (which term shall include any damage or taking by any
Governmental Authority and any transfer by private sale in lieu thereof), either
temporarily or permanently, other than a taking for the purpose of widening
existing roads bordering the Land or for utility easements or any other similar
purpose which does not adversely affect access or the use of such Project for
its intended purposes, then a portion of or the entire Obligations shall, at the
option of Bank, immediately become due and payable. Borrower, immediately upon
obtaining knowledge of the institution, or the

 

48



--------------------------------------------------------------------------------

proposed, contemplated or threatened institution of any action or proceeding for
the taking through condemnation of any Project or any part thereof will notify
Bank, and Bank is hereby authorized, at its option, to commence, appear in and
prosecute, through counsel selected by Bank, any action or proceeding relating
to any condemnation. Borrower may compromise or settle any claim for
compensation; but shall not make any compromise or settlement for an award
unless all of the Obligations are paid and satisfied in full, without the prior
written consent of Bank; such compensation, awards, damages, claims, rights of
action and proceeds and the right thereto are hereby assigned by Borrower to
Bank, and Bank is authorized, at its option, to collect and receive all such
compensation, awards or damages and to give proper receipts and acquittances
therefor without any obligation to question the amount of any such compensation,
awards or damages; and after deducting from said condemnation proceeds all of
its expenses incurred in the collection and administration of such sums,
including Attorneys' Fees, the net proceeds shall be dealt with by Bank in
accordance with, and subject to, the same terms and conditions as set forth in
Paragraph (B) or Paragraph (C), as applicable, of Section 7.3 hereof as if the
condemnation proceeds were insurance proceeds and as if the date the
condemnation proceeds become payable to Borrower was the date of loss.

7.4        Assigned Document Covenants.

Except as may otherwise be expressly provided for in this Agreement, including
the immediately following paragraph, Borrower shall (a) observe and perform all
the obligations imposed upon Borrower under each Assigned Document; (b) not do,
or permit to be done, anything to impair the security of any Assigned Document;
(c) promptly send to Bank copies of each notice of default which Borrower shall
send or receive under the Assigned Documents; (d) enforce the performance and
observance of the provisions of each Assigned Document; (e) not collect any of
the Rents except as set forth in this Agreement; (f) not subordinate any
Assigned Document to any Lien, or permit, consent, or agree to any such
subordination without the prior written consent of Bank; (g) not alter, modify
or change, in any material respect, the terms of any Assigned Document, nor give
any consent to exercise any option required or permitted by such terms (to the
extent such consent is required) without the prior written consent of Bank in
each such case; (h) not cancel or terminate any Assigned Document, or accept a
surrender of any Assigned Document; (i) not convey or transfer, and shall not
suffer or permit a conveyance or transfer of, the Mortgaged Property, or of any
interest in the Mortgaged Property, so as to affect directly or indirectly,
approximately or remotely, a merger of the estates and rights of, or a
termination or diminution of the obligations of any other party to and under any
Assigned Lease; (j) not alter, modify or change, in any material respect, the
terms of any guaranty of any Assigned Document, and shall not cancel or
terminate any such guaranty, without the prior written consent of Bank in each
such case; (k) not consent to any assignment of, or subletting under, any
Assigned Lease (to the extent such consent is required) without the prior
written consent of Bank; (l) at Bank's request, execute any documentation
confirming the assignment and transfer to Bank of each Assigned Document; and
(m) execute and deliver, at the request of Bank, all other further assurances,
confirmations and assignments in the Assigned Documents as Bank shall, from time
to time, reasonably require in order to evidence or secure the rights of Bank
hereunder.

 

49



--------------------------------------------------------------------------------

Notwithstanding the provisions of the immediately preceding paragraph, so long
as there shall not exist any Event of Default, then Borrower shall have the
right to continue to exercise all its rights and perform its obligations under
the Assigned Documents, including the right to collect each payment of Rents at
the time of the date provided in the applicable Assigned Lease for such payment.

7.5        Escrow Deposits.    At the option of Bank and further to secure the
payment of taxes, assessments, other charges, and insurance premiums applicable
or attributable to the Mortgaged Property, Borrower shall upon request of Bank
following a Default deposit with Bank, on the first day of each month, such
amounts as, in the reasonable estimation of Bank, shall be necessary to pay such
taxes, assessments, charges and premiums as they become due; said deposits to be
held and to be used by Bank to pay such taxes, assessments, charges and premiums
as the same accrue and are payable. Payment from said sums for said purposes
shall be made by Bank at its discretion and may be made even though such
payments will benefit subsequent owners of the Mortgaged Property. Said deposits
shall not be, nor be deemed to be, trust funds, but may be, to the extent
permitted by applicable Law, commingled with the general funds of Bank, and no
interest shall be payable in respect thereof. If said deposits are insufficient
to pay the taxes and assessments, insurance premiums and other charges in full
as the same become payable, Borrower will deposit with Bank such additional sum
or sums as may be required in order for Bank to pay such taxes and assessments,
insurance premiums and other charges in full. Upon any Event of Default, Bank
may, at its option, apply any money in the fund relating from said deposits to
the payment of the Obligations in such manner as it may elect.

7.6        Filing Fees and Taxes.    Borrower covenants and agrees to pay all
recording and filing fees, revenue stamps, taxes and other expenses and charges
payable in connection with the execution and delivery to Bank of this Agreement
and the other Loan Documents, and the recording, filing, satisfaction,
continuation and release of any financing statements or other instruments filed
or recorded in connection herewith or therewith.

7.7        Further Assurances.    Borrower covenants and agrees that, at
Borrower's cost and expense, upon request of Bank, Borrower shall duly execute
and deliver, or cause to be duly executed and delivered, to Bank such further
instruments and do and cause to be done such further acts as may be reasonably
necessary or proper in the opinion of Bank or its counsel to carry out more
effectively the provisions and purposes of this Agreement.

ARTICLE VIII

 

8.

DEFAULT

8.1        Events of Default.    The occurrence of any one or more of the
following events shall constitute an Event of Default hereunder:

 

50



--------------------------------------------------------------------------------

(A)        Borrower shall fail to pay (i) any installment of principal or
interest payable to Bank hereunder or under any other Loan Document within ten
(10) days of the date the same becomes due, or (ii) any other amount payable to
Bank hereunder or under any other Loan Document within ten (10) days of written
notice by Bank.

(B)        Borrower Party shall fail to observe or perform any other obligation,
condition or covenant to be observed or performed by it hereunder or under any
of the Loan Documents, and such failure shall continue for thirty (30) days (or
such longer period up to ninety (90) days if such failure is not capable of
being cured within thirty (30) days, provided that Borrower Party has commenced
and continues to diligently pursue cure of such failure) after:

(1)        Notice of such failure from Bank; or

(2)        The date Borrower should have notified Bank pursuant to the
provisions hereof or any other Loan Document.

(C)        Borrower shall fail to maintain the Debt Service Coverage Requirement
and such failure shall continue for ten (10) days after notice of such failure
from Bank (provided that Borrower may prepay a portion of the Loans or deposit
cash collateral with Bank during such ten-day period in order to cause the Debt
Service Coverage Requirement to be met (the amount of such cash collateral to be
deducted from the principal amount of the Loans outstanding for purposes of
computation of Debt Service Coverage, and Bank agrees to release all or a
portion of such cash collateral upon request of Borrowers, provided that at the
time of the release there is not existing any Default and the Debt Service
Coverage Requirement is satisfied after taking into account such release of such
cash collateral).

(D)        The validity or enforceability of this Agreement or any Loan Document
shall be contested by any Borrower Party, and/or any Borrower Party shall deny
that it has any or further liability or obligation hereunder or thereunder.

(E)        The failure of Borrower or any member or manager of Borrower to
comply in all material respects with any covenants or agreements set forth in
any Organizational Document of Borrower, including the covenants and agreements
set forth in Section 9 of the Limited Liability Company Agreement of each
Borrower.

(F)        Except as permitted herein, assignment or attempted assignment by
Borrower of this Agreement, any rights hereunder, or any Advance to be made
hereunder.

(G)        Except as otherwise permitted herein, the transfer of Borrower's
interest in, or rights under, this Agreement by operation of law or otherwise,
including, without limitation, such transfer by Borrower as debtor in possession
under the Bankruptcy Code, or by a trustee for Borrower under the Bankruptcy
Code, to any Third Party, whether or not the obligations of Borrower under this
Agreement are assumed by such Third Party.

 

51



--------------------------------------------------------------------------------

(H)        The institution of a foreclosure or other possessory action against
the Collateral or any part thereof.

(I)        Substantial damage to, or partial or total destruction of, the
Improvements by fire or other casualty or the taking of any of the Mortgaged
Property, temporarily or permanently, by eminent domain, and Borrower's failure
to restore, repair, replace, or rebuild the Improvements as and when required
under the terms of any Loan Document (unless attributable to Bank's failure to
comply with the release of casualty proceeds as provided in Section 7.3(C)
hereof).

(J)        The dissolution of Borrower or CNL Carveout Guarantor, or any Change
in Control.

(K)        Any financial statement, representation, warranty or certificate made
or furnished by any Borrower Party to Bank in connection with this Agreement, or
as inducement to Bank to enter into this Agreement, or in any separate statement
or document to be delivered hereunder to Bank, shall be materially false,
incorrect, or incomplete when made.

(L)        Any Material Adverse Change which is not remedied within thirty
(30) days after written notice to Borrower thereof or, if the condition cannot
be fully remedied within said thirty (30) days, substantial progress, in the
opinion of Bank, has not been made within said thirty (30) days toward remedy of
the condition.

(M)        Proceedings in Bankruptcy, or for reorganization of Borrower or CNL
Carveout Guarantor, or for the readjustment of any of their respective debts,
under the Bankruptcy Code, as amended, or any part thereof, or under any other
Laws, whether state or federal, for the relief of debtors, now or hereafter
existing, shall be commenced by Borrower or CNL Carveout Guarantor, or shall be
commenced against Borrower or CNL Carveout Guarantor and shall not be discharged
within sixty (60) days of commencement.

(N)        A receiver or trustee shall be appointed for Borrower or CNL Carveout
Guarantor or for any substantial part of any of their respective assets, or any
proceedings shall be instituted for the dissolution or the full or partial
liquidation of Borrower or CNL Carveout Guarantor, and such receiver or trustee
shall not be discharged within thirty (30) days of his appointment, or such
proceedings shall not be discharged within sixty (60) days of its commencement,
or Borrower or CNL Carveout Guarantor shall discontinue business or materially
change the nature of its business.

(O)        Borrower or CNL Carveout Guarantor shall suffer final judgments for
payment of money aggregating in excess of $50,000.00 and shall not discharge the
same within a period of thirty (30) days unless, pending further proceedings
(including appeals), execution has not been commenced or if commenced has been
effectively stayed.

 

52



--------------------------------------------------------------------------------

(P)        A judgment creditor of Borrower shall obtain possession of any of the
Collateral by any means, including, without limitation, levy, distraint,
replevin or self-help.

(Q)        There shall occur any default, event of default or termination event
under any Bank Swap Document for which Borrower Party is a defaulting party or
an affected party.

Provided that with respect to any of the foregoing, such Event of Default will
be deemed to have occurred upon the occurrence of such event Without Notice if
Bank is prevented from giving notice by Bankruptcy or other applicable Law.

8.2        No Advances After Default.    Upon the occurrence and during the
continuance of any Default, and notwithstanding any provision contained herein
or in any other Loan Document to the contrary, Bank shall have the absolute
right to refuse to make, and shall be under no obligation to make, any further
Advances.

8.3        Acceleration.     All Obligations shall, at the option of Bank,
become immediately due and payable, Without Notice, upon the occurrence of an
Event of Default without further action of any kind.

8.4        General Remedies.    Upon the occurrence of any Event of Default,
Bank shall have, in addition to the rights and remedies given it by this
Agreement and the other Loan Documents, all those allowed by all applicable Laws
as enacted in any Jurisdiction in which any Collateral may be located. Without
limiting the generality of the foregoing, Bank may immediately, Without Notice,
sell at public or private sale or otherwise realize upon, the whole or, from
time to time, any part of the Collateral, or any interest which Borrower may
have therein.

8.5        Bank's Additional Rights and Remedies.    Upon the occurrence of any
Event of Default and except as may otherwise be prohibited or expressly provided
for to the contrary under applicable Law, in addition to any rights or remedies
Bank may otherwise have under this Agreement, any other Loan Documents, or under
applicable Laws, Bank shall have the right, Without Notice, to take any or all
of the following actions at the same or different times:

(A)        To cancel Bank's obligations arising under this Agreement;

(B)        To institute appropriate proceedings to specifically enforce
performance of the terms and conditions of this Agreement;

(C)        To appoint or seek appointment of a receiver, Without Notice and
without regard to the solvency of Borrower or the adequacy of the security, for
the purpose of preserving the Collateral, preventing waste, and to protect all
rights accruing to Bank by virtue of this Agreement and the other Loan
Documents. All expenses incurred in connection with the appointment of such
receiver, or in protecting or preserving, shall be charged against Borrower and
shall be secured by Bank’s Lien and enforced as a Lien against the Collateral;

 

53



--------------------------------------------------------------------------------

(D)        To proceed to perform any and all of the duties and obligations and
exercise all the rights and remedies of Borrower contained in the Assigned
Documents as fully as Borrower could itself; and

(E)        To take possession of the Mortgaged Property and/or the Rents and
have, hold, manage, lease and operate the Mortgaged Property on such terms and
for such period of time as Bank may in its discretion deem proper, and, either
with or without taking possession of the Mortgaged Property in Bank's own name:

(1)        Make any payment or perform any act which Borrower has failed to make
or perform, in such manner and to such extent as Bank may deem necessary to
protect the security provided for in this Agreement, or otherwise, including
without limitation, the right to appear in and defend any action or proceeding
purporting to affect the security provided for in this Agreement, or the rights
or powers of Bank;

(2)        Lease the Mortgaged Property or any portion thereof in such manner
and for such Rents as Bank shall determine in its discretion; or

(3)        Demand, sue for, or otherwise collect and receive from all Persons
all Rents, including those past due and unpaid, with full power to make from
time to time all alterations, renovations, repairs or replacements of and to the
Mortgaged Property (or any part thereof) as may seem proper to Bank and to apply
the Rents to the payment of (in such order of priority as Bank, in its
discretion, may determine):

(a)        All expenses of managing the Mortgaged Property, including, without
limitation, the salaries, fees and wages of a managing agent and such other
employees as Bank may deem necessary or desirable;

(b)        All taxes, charges, claims, assessments, water rents, sewer rents,
and any other liens, and premiums for all insurance which Bank may deem
necessary or desirable, and the cost of all alterations, renovations, repairs,
or replacements, and all expenses incidental to taking and retaining possession
of the Mortgaged Property;

(c)        All or any portion of the Loans; and/or

(d)        All costs and Attorneys' Fees incurred in connection therewith.

In connection with the foregoing, Borrower hereby authorizes and directs each
party to any Assigned Document (other than Borrower), upon receipt from Bank of
written notice to the effect that an Event of Default exists, to perform all of
its obligations under the Assigned Document as directed by Bank, and to continue
to do as so directed until otherwise notified by Bank.

 

54



--------------------------------------------------------------------------------

8.6        Right of Set-Off.    Upon the occurrence of any Event of Default,
Bank may, and is hereby authorized by Borrower, at any time and from time to
time, to the fullest extent permitted by applicable Laws, and Without Notice to
Borrower, set-off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and any other indebtedness at any
time owing by Bank to, or for the credit or the account of, Borrower against any
or all of the Obligations of Borrower now or hereafter existing whether or not
such Obligations have matured and irrespective of whether Bank has exercised any
other rights that it has or may have with respect to such Obligations, including
without limitation any acceleration rights. The aforesaid right of set-off may
be exercised by Bank against Borrower or against any trustee in bankruptcy,
debtor in possession, assignee for the benefit of the creditors, receiver, or
execution, judgment or attachment creditor of Borrower, or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of set-off shall not have been exercised by Bank prior to
the making, filing or issuance, or service upon Bank of, or of notice of, any
such petition; assignment for the benefit of creditors; appointment or
application for the appointment of a receiver; or issuance of execution,
subpoena, order or warrant. Bank agrees to promptly notify Borrower after any
such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
Bank under this Section are in addition to the other rights and remedies
(including, without limitation, other rights of set-off) which Bank may have.

8.7        No Limitation on Rights and Remedies.    The enumeration of the
powers, rights and remedies in this Article shall not be construed to limit the
exercise thereof to such time as an Event of Default occurs if, under applicable
Law or any other provision of this Agreement or any other Loan Document, Bank
has any of such powers, rights and remedies regardless of whether an Event of
Default has occurred, and any limitation contained herein or in any of the other
Loan Documents as to Bank's exercise of any power, right or remedy for a period
of time only during the continuance of an Event of Default shall only be
applicable at such time as Bank shall have actual knowledge that such Event of
Default is no longer continuing and for a reasonable time thereafter as may be
necessary for Bank to cease the exercise of such powers, rights and remedies (it
being expressly understood and agreed that until such time as Bank shall obtain
such knowledge and after the expiration of such reasonable time, Bank shall have
no liability whatsoever for the commencement of or continuing exercise of any
such power, right or remedy).

8.8        Application of Proceeds.    Except as otherwise expressly required to
the contrary by applicable Law, the provisions hereof or any other Loan
Document, the net cash proceeds resulting from the exercise of any of the rights
and remedies of Bank under this Agreement, after deducting all charges,
expenses, costs and Attorneys' Fees relating thereto, shall be applied by Bank
to the payment of the Obligations, whether due or to become due, in such order
and in such proportions as Bank may elect; and Borrower shall remain liable to
Bank for any deficiency.

 

55



--------------------------------------------------------------------------------

ARTICLE IX

 

9.

MISCELLANEOUS.

9.1        Termination of Bank's Lien.    This Agreement and Bank’s Lien will
not be terminated until one of Bank's officers signs a written termination or
satisfaction agreement to such effect. Even if Borrower should pay all of the
Obligations owing to Bank at any one time, Bank's Lien will continue to secure
any sum Borrower should later owe Bank until the written termination or
satisfaction agreement referred to above has been executed by Bank (provided
that Bank agrees to promptly provide a written termination or satisfaction
agreement upon request of Borrower, provided that the Obligations have been paid
in full, Bank has no obligation to make any further Advances or new Project
Loans or otherwise extend any credit to Borrower under the Loan Documents, and
there is not existing any Default). Except as otherwise expressly provided for
in this Agreement, no termination of this Agreement shall in any way affect or
impair the representations, warranties, agreements, covenants, obligations,
duties and Obligations of Borrower or the powers, rights, and remedies of Bank
under this Agreement with respect to any transaction or event occurring prior to
such termination, all of which shall survive such termination. In no event shall
Bank be obligated to terminate Bank’s Lien or return or release the Collateral
or any portion thereof to Borrower (a) until payment in full of the Obligations,
or (b) if Bank is obligated to extend credit to Borrower.

9.2        Construction.    The provisions of this Agreement shall be in
addition to those of any other Loan Document and any guaranty, pledge or
security agreement, mortgage, deed of trust, security deed, note or other
evidence of liability given by any Borrower Party to or for the benefit of any
Bank Party with respect to the Loans, all of which shall be construed as
complementary to each other, and all existing liabilities and obligations of any
Borrower Party to any Bank Party with respect to the Loans and any Liens
heretofore granted to or for the benefit of any Bank Party with respect to the
Loans shall, except and only to the extent expressly provided herein to the
contrary, remain in full force and effect, and shall not be released, impaired,
diminished, or in any other way modified or amended as a result of the execution
and delivery of this Agreement or any other Loan Document or by the agreements
and undertaking of any Borrower Party contained herein and therein. Nothing
herein contained shall prevent any Bank Party from enforcing any or all other
notes, guaranties, pledges or security agreements, mortgages, deeds of trust, or
security deeds in accordance with their respective terms. In the event of a
conflict between any of the provisions of this Agreement or any of the other
Loan Documents, the terms and provisions of this Agreement shall control. There
are no third party beneficiaries to this Agreement or any other Loan Document.

9.3        Indemnity.    Borrower hereby agrees to indemnify Bank Parties and
their respective officers, directors, agents, and attorneys against, and to hold
Bank Parties and all such other Persons harmless from all Default Costs, which
indemnification is in addition to, and not in derogation of, any statutory,
equitable, or common law right or remedy Bank Parties may have for breach of
representation, warranty, statement or covenant or otherwise may have under any
of the Loan Documents. This agreement of indemnity shall be a continuing
agreement and shall survive payment of the Loan and termination of this
Agreement.

 

56



--------------------------------------------------------------------------------

9.4        Bank's Consent or Approval.

(A)        Except where otherwise expressly provided in the Loan Documents, in
any instance where any matter or thing is required to be "satisfactory" to Bank
or to Bank's "satisfaction", or in Bank's "discretion" and/or where the
approval, consent, or the exercise of Bank's judgment or discretion is otherwise
required or permitted, the granting or denial of such approval or consent and
the exercise of such judgment or discretion shall be (a) within the sole and
absolute discretion of Bank; and (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Bank.

(B)        Notwithstanding any approvals or consents by Bank, Bank has no
obligation or responsibility whatsoever for the adequacy, form or content of any
contract, any lease, or any other matter incident to any Project. Any inspection
or audit of any Project or the Records of Borrower, or the procuring of
documents and financial and other information, by or on behalf of Bank shall be
for Bank's protection only, and shall not constitute any assumption of
responsibility to Borrower or anyone else with regard to the condition,
maintenance or operation of any Project, or relieve Borrower of any of
Borrower's obligations. Bank has no duty to supervise or to inspect any Project
nor any duty of care to Borrower or any other Person to protect against, or
inform Borrower or any other Person of, the existence of negligent, faulty,
inadequate or defective design or construction of any Project.

9.5        Enforcement and Waiver by Bank.    Bank shall have the right at all
times to enforce the provisions of this Agreement and each of the other Loan
Documents in strict accordance with the terms hereof and thereof,
notwithstanding any conduct or custom on the part of Bank in refraining from so
doing at any time or times. The failure of Bank at any time or times to enforce
its rights under such provisions, strictly in accordance with the same, shall
not be construed as having created a custom in any way or manner contrary to
specific provisions of this Agreement or as having in any way or manner modified
or waived the same. All rights and remedies of Bank are cumulative and
concurrent and the exercise of one right or remedy shall not be deemed a waiver
or release of any other right or remedy.

9.6        Expenses of Bank.    Borrower will, on demand, reimburse Bank for all
expenses incurred by Bank in connection with the preparation, administration,
amendment, modification or enforcement of this Agreement and the other Loan
Documents and/or in the collection of any amounts owing from Borrower or any
other Person to Bank under this Agreement or any other Loan Document and, until
so paid, the amount of such expenses shall be added to and become part of the
Obligations.

9.7        Attorneys' Fees.    If at any time or times hereafter Bank employs
counsel to advise or provide other representation with respect to this
Agreement, any Loan Document, or any other agreement, document or instrument
heretofore, now or hereafter

 

57



--------------------------------------------------------------------------------

executed by any Borrower Party and delivered to Bank with respect to the
Obligations, or to commence, defend or intervene, file a petition, complaint,
answer, motion or other pleadings or to take any other action in or with respect
to any suit or proceeding relating to this Agreement, any Loan Document, or any
other agreement, instrument or document heretofore, now or hereafter executed by
any Borrower Party and delivered to Bank with respect to the Obligations, or to
represent Bank in any litigation with respect to the affairs of any Borrower
Party, or to enforce any rights of Bank or obligations of any Borrower Party or
any other Person which may be obligated to Bank by virtue of this Agreement, any
Loan Document, or any other agreement, document or instrument heretofore, now or
hereafter delivered to Bank by or for the benefit of Borrower with respect to
the Obligations, or to collect from Borrower any amounts owing hereunder, then
in any such event, all of the Attorneys' Fees incurred by Bank arising from such
services and any expenses, costs and charges relating thereto shall constitute
additional obligations of Borrower payable on demand and, until so paid, shall
be added to and become part of the Obligations.

9.8        Exclusiveness.     This Agreement and the other Loan Documents are
made for the sole protection of Borrower Parties and Bank, and Bank's successors
and assigns, and no other Person shall have any right of action hereunder.

9.9        Notices.     Any notices or consents required or permitted by this
Agreement shall be in writing and shall be deemed delivered if delivered in
person or if sent by certified mail, postage prepaid, return receipt requested,
or by nationally-recognized overnight courier service (such as Federal Express),
as follows, unless such address is changed by written notice hereunder:

 

 

(A)

If to Borrowers:

 

 

 

CHP Claremont CA Owner, LLC

 

 

c/o CNL Healthcare Properties, Inc.

 

 

450 South Orange Avenue

 

 

Orlando, Florida 32801

 

 

Attention:        Joseph T. Johnson, CFO and SVP and

 

 

                        Holly J. Greer, General Counsel and SVP

 

 

 

and

 

 

 

CHP Claremont CA Owner, LLC

 

 

c/o Montecito Medical Acquisition & Development

 

 

6187 Carpenteria Avenue, Suite 300

 

 

Carpenteria, California 93013

 

 

Attention: Paul Sandler

 

58



--------------------------------------------------------------------------------

 

 

with copies to:

 

 

 

Peter L. Lopez, Esq.

 

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801

 

 

 

and

 

 

 

William S. Rogers, Esq.

 

 

Beavers/Rogers Law & Advisory Group, LLC

 

 

500 Jesse Jewell Parkway, Suite 300

 

 

Gainesville, Georgia 30501-3782

 

 

(B)

If to Carveout Guarantors:

 

 

 

CNL Healthcare Properties, Inc.

 

 

c/o CNL Healthcare Properties, Inc.

 

 

450 South Orange Avenue

 

 

Orlando, Florida 32801

 

 

Attention:        Joseph T. Johnson, CFO and SVP and

 

 

                        Holly J. Greer, General Counsel and SVP

 

 

 

MMAC Berkshire, L.L.C.

 

 

c/o Montecito Medical Acquisition & Development

 

 

6187 Carpenteria Avenue, Suite 300

 

 

Carpenteria, California 93013

 

 

Attention: Paul Sandler

 

 

 

with copies to:

 

 

 

Peter L. Lopez, Esq.

 

 

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

 

 

215 North Eola Drive

 

 

Orlando, Florida 32801

 

 

 

and

 

 

 

William S. Rogers, Esq.

 

 

Beavers/Rogers Law & Advisory Group, LLC

 

 

500 Jesse Jewell Parkway, Suite 300

 

 

Gainesville, Georgia 30501-3782

 

59



--------------------------------------------------------------------------------

 

(C)

If to Bank:

 

 

 

Regions Bank

 

 

1900 5th Avenue North

 

 

Regions Center, 14th Floor

 

 

Birmingham, Alabama 35203

 

 

Attention: Healthcare Banking Group

 

 

 

with a copy to:

 

 

 

Ray D. Gibbons, Esq.

 

 

Gibbons Graham LLC

 

 

100 Corporate Parkway, Suite 125

 

 

Birmingham, Alabama 35242

9.10        Waiver and Release by Borrower.    Unless and only to the extent as
may be expressly limited or prohibited under applicable Laws or as provided for
herein or in any other Loan Document to the contrary, Borrower (A) waives
protest of all commercial paper at any time held by Bank on which Borrower is
any way liable; (B) waives notice of acceleration and of intention to
accelerate; (C) waives notice and opportunity to be heard, after acceleration,
before exercise by Bank of the remedies of self-help, set-off, or of other
summary procedures permitted by any applicable Laws or by any agreement with
Borrower, and except where required hereby or by any applicable Laws which
requirement cannot be waived, notice of any other action taken by Bank; and
(D) releases Bank Parties and their respective officers, attorneys, agents and
employees from all claims for loss or damage caused by any act or omission on
the part of any of them except willful misconduct.

9.11        Limitation on Waiver of Notice, Etc.    Notwithstanding any
provision of this Agreement to the contrary, to the extent that any applicable
Law expressly limits any waiver of any right contained herein or in any other
Loan Document (including any waiver of any notice or other demand), such waiver
shall be ineffective to such extent.

9.12        Participation.     Notwithstanding any other provision of this
Agreement, Borrower understands and agrees that Bank may enter into
participation or other agreements with Participants whereby Bank will allocate
certain percentages of its commitment to them and/or assign all or a portion of
its rights and obligations under this Agreement. Borrower acknowledges and
agrees that, for the convenience of all parties, this Agreement is being entered
into with Bank only and that its obligations under this Agreement are undertaken
for the benefit of, and as an inducement to each such Participant as well as
Bank, and Borrower hereby agrees that, at Bank's election and if consistent with
the terms of any such participation or other agreement, upon notice from Bank to
Borrower, each such Participant shall have the same rights and/or obligations as
if it were an original party to this Agreement, subject only to any contrary
provision in such participation or other agreement, and Borrower hereby grants
to each such Participant, the right to set off deposit accounts maintained by
Borrower with such Participant. Borrower authorizes Bank to disclose financial
and other information regarding Borrower to Participants and potential
Participants.

 

60



--------------------------------------------------------------------------------

9.13      Governing Law.    This Agreement is entered into and performable in
Jefferson County, Alabama, and the substantive Laws, without giving effect to
principles of conflict of laws, of the United States and the State of Alabama
shall govern the construction of this Agreement and the documents executed and
delivered pursuant hereto, and the rights and remedies of the parties hereto and
thereto, except to the extent that the location of any Collateral in a state or
Jurisdiction other than Alabama requires that the perfection of Bank's Lien
under the Loan Documents, and the enforcement of certain of Bank's remedies with
respect to the Collateral, be governed by the Laws of such other state or
Jurisdiction.

9.14      SUBMISSION TO JURISDICTION; WAIVERS.

(A)        BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(1)        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT
IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF ALABAMA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF ALABAMA, AND APPELLATE COURTS FROM ANY THEREOF;

(2)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(3)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO BORROWER AT ITS ADDRESS
SET FORTH IN SECTION 9.9 OR AT SUCH OTHER ADDRESS OF WHICH BANK SHALL HAVE BEEN
NOTIFIED PURSUANT THERETO; AND

(4)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

 

61



--------------------------------------------------------------------------------

(B)        BORROWER AND BANK HEREBY:

(1)        IRREVOCABLY AND UNCONDITIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OR COUNTERCLAIM OF ANY TYPE AS TO ANY MATTER ARISING
DIRECTLY OR INDIRECTLY OUT OF OR WITH RESPECT TO THIS AGREEMENT, THE NOTE, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THEREWITH; AND

(2)        AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED FOR AGREEMENT
BETWEEN THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY, AND THAT ANY DISPUTE OR
CONTROVERSY OF ANY KIND WHATSOEVER BETWEEN THEM SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

9.15        Binding Effect, Assignment.    This Agreement shall inure to the
benefit of, and shall be binding upon, the respective successors and permitted
assigns of the parties hereto. Borrower does not have any right to assign any of
its rights or obligations hereunder without the prior written consent of Bank.

9.16        Entire Agreement, Amendments.    This Agreement, including the
Exhibit hereto, which is hereby incorporated herein by reference, and the
documents executed and delivered pursuant hereto, constitute the entire
agreement between the parties, and which may be amended only by a writing signed
on behalf of each party.

9.17        Severability.     If any provision of this Agreement, the Note, or
any of the other Loan Documents shall be held invalid under any applicable Laws,
such invalidity shall not affect any other provision of this Agreement or such
other instrument or agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.

9.18        Headings.     The section and paragraph headings hereof are inserted
for convenience of reference only, and shall not alter, define, or be used in
construing the text of such sections and paragraphs.

9.19        Counterparts.     This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute but one and the same instrument.

9.20        Seal.     This Agreement is intended to take effect as an instrument
under seal.

* * * * *

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

 

CHP CLAREMONT CA OWNER, LLC,

 

a Delaware limited liability company

 

By: /s/ Joshua J. Taube

 

Name: Joshua J. Taube

 

Title: Vice President

 

REGIONS BANK,

 

an Alabama banking corporation

 

By: /s/ Eric Smith

 

Name: Eric Smith

 

Title: Senior Vice President

 

 

63



--------------------------------------------------------------------------------

SCHEDULE 7.3

INSURANCE REQUIREMENTS

[Intentionally Omitted]